


[xx1x3.jpg] OFFICE BUILDING LEASE EXHIBIT 10.6


CB RICHARD ELLIS, INC.
BROKERAGE AND MANAGEMENT
LICENSED REAL ESTATE BROKER

This Lease between KOBRA PROPERTIES, a a California general partnership,
(“Landlord”), and UNIFY CORPORATION, a Delaware corporation, (“Tenant”), is
dated November 1, 2007.

1. LEASE OF PREMISES.

In consideration of the Rent (as defined at Section 5.4) and the provisions of
this Lease, Landlord leases to Tenant and Tenant leases from Landlord the
Premises shown by diagonal lines on the floor plan attached hereto as Exhibit
“A”, and further described at Section 2.1. The Premises are located within the
Building and Project described in Section 2m. Tenant shall have the
non-exclusive right (unless otherwise provided herein) in common with Landlord,
other tenants, subtenants and invitees, to use of the Common Areas (as defined
at Section 2e).

2. DEFINITIONS.

As used in this Lease, the following terms shall have the following meanings:

a. Base Rent (initial): $535,852.80 per year.

b. Base Year: The calendar year of 2008.

c. Broker(s):

            Landlord’s:  CB Richard Ellis, Inc.  Tenant’s:  Apex Property
Advisors, Inc. 


In the event that CB Richard Ellis, Inc. represents both Landlord and Tenant,
Landlord and Tenant hereby confirm that they were timely advised of the dual
representation and that they consent to the same, and that they do not expect
said broker to disclose to either of them the confidential information of the
other party.

d. Anticipated Commencement Date: Approximately April 1, 2008, or upon
substantial completion of Tenant Improvements. Within ten (10) days after the
substantial completion of the tenant improvements, Landlord and Tenant shall
execute an amendment to this Lease (“Declaration of Lease Commencement”) setting
forth the Commencement Date and the expiration date of the term of the Lease,
which shall be in the form attached hereto as Exhibit II.

e. Common Areas. The building lobbies, common corridors and hallways, restrooms,
garage and parking areas, stairways, elevators and other generally understood
public or common areas. Landlord shall have the right to regulate or restrict
the use of the Common Areas.

f. Expense Stop: (fill in if applicable): $n/a.

g. Expiration Date: Sixty-eight (68) months following Commencement Date, unless
otherwise sooner terminated in accordance with the provisions of this Lease.

h. Index (Section 5.2): United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index for All Urban Consumers, N/A Average, Subgroup
“All Items” (1967 = 100).

      i.  Landlord’s Mailing Address:    2251 Douglas Boulevard, Suite 120     
Roseville, CA 95661    Tenant’s Mailing Address:  1420 Rocky Ridge Drive, Suite
TBD      Roseville, CA 95661 


j. Monthly Installments of Base Rent (initial): $44,654.40 per month.

k. Parking: Tenant shall be permitted, upon payment of the then prevailing
monthly rate (as set by Landlord from time to time) to park sixty-five (65) cars
on a non-exclusive basis in the area(s) designated by Landlord for parking.
Tenant shall abide by any and all parking regulations and rules established from
time to time by Landlord or Landlord’s parking operator. Landlord reserves the
right to separately charge Tenant’s guests and visitors for parking.

l. Premises: That portion of the Building containing approximately 18,606 square
feet of Rentable Area, shown by diagonal lines on Exhibit “A,” located on the
third (3rd) floor of the Building and known as Suite TBD. If the Landlord
determines, based on the Project Architect’s measurements, that the Actual
Premises (the “Actual Premises”) occupied by the Tenant is more or less than the
Premises set forth in this Lease, then the total rent shall be adjusted upward
or downward to reflect the difference between the Actual Premises and the
Premises set forth in this Lease. The Landlord and Tenant shall execute a Lease
modification that will set forth the Actual Premises and recalculated rental
amounts.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


1

--------------------------------------------------------------------------------

m. Project: The building of which the Premises are a part (the “Building”) and
any other buildings or improvements on the real property (the “Property”)
located at 1420 Rocky Ridge Drive, Roseville, CA 95661 and further described at
Exhibit “B”. The Project is known as Kobra Corporate Center.

n. Rentable Area: As to both Premises and the Project, the respective
measurements of floor area as may from time to time be subject to lease by
Tenant and all tenants of the Project, respectively, as determined by Landlord
and applied on a consistent basis throughout the Project.

o. Security Deposit (Section 7): $ Waived.

p. State: The State of California.

q. Tenant’s First Adjustment Date: Refer to Section 38.

r. Tenant’s Proportionate Share: 19.58%. Such share is a fraction, the numerator
of which is the Rentable Area of the Premises, and the denominator of which is
the Rentable Area of the Project, as determined by Landlord from time to time.
The Project consists of one (1) building(s) containing a total Rentable Area of
95,000 square feet.

s. Tenant’s Use Clause (Article 8): General office use and any other lawful
purpose in keeping with the class and character of the building.

t. Term: The period commencing on the Commencement Date and expiring at midnight
on the Expiration Date.

3. EXHIBITS AND ADDENDA.

The exhibits and addenda listed below (unless lined out) are incorporated by
reference in this Lease:

a. Exhibit “A” - Floor Plan showing the Premises.

     Exhibit “A-1” - Building Standard Finishes.

b. Exhibit “B” - Site Plan of the Project.

c. Exhibit “C” - Building Standard Work Letter.

d. Exhibit “D” - Rules and Regulations.

e. Exhibit “E” – Guarantee.

f. Exhibit “F” – Estoppel.

g. Exhibit “G” - Sign Criteria.

h. Exhibit “H” = Declaration of Lease Commencement.

i. Addenda.

4. DELIVERY OF POSSESSION.

If for any reason Landlord does not deliver possession of the Premises to Tenant
on the Commencement Date, Landlord shall not be subject to any liability for
such failure, the Expiration Date shall not change and the validity of this
Lease shall not be impaired, but Rent shall be abated until delivery of
possession. “Delivery of possession” shall be deemed to occur on the date
Landlord completes Landlord’s Work as defined in Exhibit “C”, with the exception
of final punchlist items. If Landlord permits Tenant to enter into possession of
the Premises before the Commencement Date, such possession shall be subject to
the provisions of this Lease, including, without limitation, the payment of
Rent.

5. RENT.

5.1. Payment of Base Rent: Tenant agrees to pay the Base Rent for the Premises.
Monthly Installments of Base Rent shall be payable in advance on the first day
of each calendar month of the Term. If the Term begins (or ends) on other than
the first (or last) day of a calendar month, the Base Rent for the partial month
shall be prorated on a per diem basis. Tenant shall pay Landlord the first
Monthly Installment of Base Rent when Tenant executes the Lease, which shall be
applied to the rent for the first month in which rent is due.

5.2 Adjusted Base Rent:

a. The Base Rent (and the corresponding Monthly Installments of Base Rent) set
forth at Section 2a shall be adjusted annually (the “Adjustment Date”),
commencing on Tenant’s First Adjustment Date. Adjustments, if any, shall be
based upon increases (if any) in the index. The index in publication three (3)
months before the Commencement Date shall be the “Base Index.” The index in
publication three (3) months before each Adjustment Date shall be the
“Comparison Index.” As of each Adjustment Date, the Base Rent payable during the
ensuing twelve-month period shall be determined by increasing the initial Base
Rent by a percentage equal to the percentage increase, if any, in the Comparison
Index over the Base Index. If the Comparison Index for any Adjustment Date is
equal to or less than the Comparison Index for the preceding Adjustment Date (or
the Base Index, in the case of First Adjustment Date), the Base Rent for the
ensuing twelve-month period shall remain the amount of Base Rent payable during
the preceding twelve-month period. When the Base Rent payable as of each
Adjustment Date is determined, Landlord shall promptly give Tenant written
notice of such adjusted Base Rent and the manner in which it was computed. The
Base Rent as so adjusted from time to time shall be the “Base Rent” for all
purposes under this Lease.

b. If at any Adjustment Date the Index no longer exists in the form described in
this Lease, Landlord may substitute any substantially equivalent official index
published by the Bureau of Labor Statistics or its successor. Landlord shall use
any appropriate conversion factors to accomplish such substitution. The
substitute index shall then become the “Index” hereunder.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


2

--------------------------------------------------------------------------------

5.3 Project Operating Costs:

a. In order that the Rent payable during the Term reflect any increase in
Project Operating Costs, Tenant agrees to pay to Landlord as Rent, Tenant’s
Proportionate share of all increases in costs, expenses and obligations
attributable to the Project and its operation, all as provided below.

b. If, during any calendar year during the Term, Project Operating Costs exceed
the Project Operating Costs for the Base Year, Tenant shall pay to Landlord, in
addition to the Base Rent and all other payments due under this Lease, an amount
equal to Tenant’s Proportionate Share of such excess Project Operating Costs in
accordance with the provisions of this Section 5.3b.

(1) The term “Project Operating Costs” shall include all those items described
in the following subparagraphs (a) and (b).

(a) All taxes, assessments, water and sewer charges and other similar
governmental charges levied on or attributable to the Building or Project or
their operation, including without limitation, (i) real property taxes or
assessments levied or assessed against the Building or Project, (ii) assessments
or charges levied or assessed against the Building or Project by any
redevelopment agency, (iii) any tax measured by gross rentals received from the
leasing of the Premises, Building or Project, excluding any net income,
franchise, capital stock, estate or inheritance taxes imposed by the State or
federal government or their agencies, branches or departments; provided that if
at any time during the Term any governmental entity levies, assesses or imposes
on Landlord any (1) general or special, ad valorem or specific, excise, capital
levy or other tax assessment, levy or charge directly on the Rent received under
this Lease or on the rent received under any other leases of space in the
Building or Project, or (2) any license fee, excise or franchise tax,
assessment, levy or charge measured by or based in whole or in part, upon such
rent, or (3) any transfer, transaction, or similar tax, assessment, levy or
charge based directly or indirectly upon the transaction represented by this
Lease or such other leases, or (4) any occupancy, use per capita or other tax,
assessment, levy or charge based directly or indirectly upon the use or
occupancy of the Premises or other premises within the Building or Project, then
any such taxes, assessments, levies and charges shall be deemed to be included
in the term Project Operating Costs. If at any time during the Term the assessed
valuation of, or taxes on, the Project are not based on a completed Project
having at least ninety-five percent (95%) of the Rentable Area occupied, then
the “taxes” component of Project Operating Costs shall be adjusted by Landlord
to reasonably approximate the taxes which would have been payable if the Project
were completed and at least ninety-five percent (95%) occupied.

(b) Operating costs incurred by Landlord in maintaining and operating the
Building and Project, including without limitation the following: costs of (1)
utilities; (2) supplies; (3) insurance (including public liability, property
damage, earthquake, and fire and extended coverage insurance for the full
replacement cost of the Building and Project as required by Landlord or its
lenders for the Project; (4) services of independent contractors; (5)
compensation (including employment taxes and fringe benefits and including a
proration for part-time employees) of all persons who perform duties connected
with the operation, maintenance, repair or overhaul of the building or Project,
and equipment, improvements and facilities located within the Project, including
without limitation engineers, janitors, painters, floor waxers, window washers,
security and parking personnel and gardeners (but excluding persons performing
services not uniformly available to or performed for substantially all Building
or Project tenants); (6) operation and maintenance of a room for delivery and
distribution of mail to tenants of the Building or Project as required by the
U.S. Postal Service (including, without limitation, an amount equal to the fair
market rental value of the mail room premises); (7) management of the Building
or Project, whether managed by Landlord or an independent contractor (including,
without limitation, an amount equal to the fair market value of any on-site
manager’s office); (8) rental expenses for (or a reasonable depreciation
allowance on) personal property used in the maintenance, operation or repair of
the Building or Project; (9) costs, expenditures or charges (whether capitalized
or not) required by any governmental or quasi-governmental authority; (10)
amortization of capital expenses (including financing costs) (i) required by a
governmental entity for energy conservation or life safety purposes, or (ii)
made by Landlord to reduce Project Operating Costs; and (11) any other costs or
expenses incurred by Landlord and directly related to building under this Lease
and not otherwise reimbursed by tenants of the Project. If at any time during
the Term, less than ninety-five percent (95%) of the Rentable Area of the
Project is occupied, the “operating costs” component of Project Operating Costs
shall be adjusted by Landlord to reasonably approximate the operating costs
which would have been incurred if the Project had been at least ninety-five
percent (95%) occupied.

(2) Tenant’s Proportionate Share of Project Operating Costs shall be payable by
Tenant to Landlord as follows:

(a) Beginning with the calendar year following the Base Year and for each
calendar year thereafter (“Comparison Year”), Tenant shall pay Landlord an
amount equal to Tenant’s Proportionate Share of the Project Operating Costs
incurred by Landlord in the Comparison Year which exceeds the total amount of
Project Operating Costs payable by Landlord for the Base Year. This excess is
referred to as the “Excess Expenses.”

(b) To provide for current payments of Excess Expenses, Tenant shall, at
Landlord’s request, pay as additional rent during each Comparison Year, an
amount equal to Tenant’s Proportionate Share of the Excess Expenses payable
during such Comparison Year, as estimated by Landlord from time to time. Such
payments shall be made in monthly installments, commencing on the first day of
the month following the month in which Landlord notifies Tenant of the amount it
is to pay hereunder and continuing until the first day of the month following
the month in which Landlord gives Tenant a new notice of estimated Excess
Expenses. It is the intention hereunder to estimate from time to time the amount
of the Excess Expenses for each Comparison Year and Tenant’s Proportionate Share
thereof, and then to make an adjustment in the following year based on the
actual Excess Expenses incurred for that Comparison Year.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


3

--------------------------------------------------------------------------------

(c) On or before April 1 of each Comparison Year after the first Comparison Year
(or as soon thereafter as is practical), Landlord shall deliver to Tenant a
statement setting forth Tenant’s Proportionate Share of the Excess Expenses for
the preceding Comparison Year. If Tenant’s Proportionate Share of the actual
Excess Expenses for the previous Comparison Year exceeds the total of the
estimated monthly payments made by Tenant for such year, Tenant shall pay
Landlord the amount of the deficiency within ten (10) days of the receipt of the
statement. If such total exceeds Tenant’s Proportionate Share of the actual
Excess Expenses for such Comparison Year, then Landlord shall credit against
Tenant’s next ensuing monthly installment(s) of additional rent in an amount
equal to the difference until the credit is exhausted. If a credit is due from
Landlord on the Expiration Date, Landlord shall pay Tenant the amount of the
credit. The obligations of Tenant and Landlord to make payments required under
this Section 5.3 shall survive the Expiration Date.

(d) Tenant’s Proportionate Share of Excess Expenses in any Comparison Year
having less than 365 days shall be appropriately prorated.

(e) If any dispute arises as to the amount of any additional rent due hereunder,
Tenant shall have the right after reasonable notice and at reasonable times to
inspect Landlord’s accounting records at Landlord’s accounting office and, if
after such inspection Tenant still disputes the amount of additional rent owed,
a certification as to the proper amount shall be made by Landlord’s certified
public accountant, which certification shall be final and conclusive. Tenant
agrees to pay the cost of such certification unless it is determined that
Landlord’s original statement overstated Project Operating Costs by more than
five percent (5%), in which case Landlord will reimburse Tenant for accounting
fees incurred.

(f) If this Lease sets forth an Expense Stop at Section 2f, then during the Term
Tenant shall be liable for Tenant’s Proportionate Share of any actual Project
Operating Costs which exceed the amount of the Expense Stop. Tenant shall make
current payments of such excess costs during the Term in the same manner as is
provided for payment of Excess Expenses under the applicable provisions of
Section 5.3b(2)(b) and (c) above.

5.4 Definition of Rent: All costs and expenses which Tenant assumes or agrees to
pay to Landlord under this Lease shall be deemed additional rent (which,
together with the Base Rent is sometimes referred to as the “Rent”). The Rent
shall be paid to the Building manager (or other person) and at such place, as
Landlord may from time to time designate in writing, without any prior demand
therefor and without deduction or offset, in lawful money of the United States
of America.

5.5 Rent Control: If the amount of Rent or any other payment due under this
Lease violates the terms of any governmental restrictions on such Rent or
payment, then the Rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon termination
of the restrictions, Landlord shall, to the extent it is legally permitted,
recover from Tenant the difference between the amounts received during the
period of the restrictions and the amounts Landlord would have received had
there been no restrictions.

5.6 Taxes Payable by Tenant: In addition to the Rent and any other charges to be
paid by Tenant hereunder, Tenant shall reimburse Landlord upon demand for any
and all taxes payable by Landlord (other than net income taxes) which are not
otherwise reimbursable under this Lease, whether or not now customary or within
the contemplation of the parties, where such taxes are upon, measured by or
reasonably attributable to (a) the cost or value of Tenant’s equipment,
furniture, fixtures and other personal property located in the Premises, or the
cost or value of any leasehold improvements made in or to the Premises by or for
Tenant, other than Building Standard Work made by Landlord, regardless of
whether title to such improvements is held by Tenant or Landlord; (b) the gross
or net Rent payable under this Lease, including, without limitation, any rental
or gross receipts tax levied by any taxing authority with respect to the receipt
of the Rent hereunder; (c) the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (d) this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises. If it
becomes unlawful for Tenant to reimburse Landlord for any costs as required
under this Lease, the Base Rent shall be revised to net Landlord the same net
Rent after imposition of any tax or other charge upon Landlord as would have
been payable to Landlord but for the reimbursement being unlawful.

6. INTEREST AND LATE CHARGES.

If Tenant fails to pay when due any Rent or other amounts or charges which
Tenant is obligated to pay under the terms of this Lease, the unpaid amounts
shall bear interest at the maximum rate then allowed by law. Tenant acknowledges
that the late payment of any Monthly Installment of Base Rent will cause
Landlord to lose the use of that money and incur costs and expenses not
contemplated under this Lease, including without limitation, administrative and
collection costs and processing and accounting expenses, the exact amount of
which is extremely difficult to ascertain. Therefore, in addition to interest,
if any such installment is not received by Landlord within ten (10) calendar
days from the date it is due, Tenant shall pay Landlord a late charge equal to
ten percent (10%) of such installment. Landlord and Tenant agree that this late
charge represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the loss suffered from such nonpayment by Tenant.
Acceptance of any interest or late charge shall not constitute a waiver of
Tenant’s default with respect to such nonpayment by Tenant nor prevent Landlord
from exercising any other rights or remedies available to Landlord under this
Lease.

7. SECURITY DEPOSIT.

Tenant agrees to deposit with Landlord the Security Deposit set forth at Section
2.0 upon execution of this Lease, as security for Tenant’s faithful performance
of its obligations under this Lease. Landlord and Tenant agree that the Security
Deposit may be commingled with funds of Landlord and Landlord shall have no
obligation or liability for payment of interest such deposit. Tenant shall not
mortgage, assign, transfer or encumber the Security Deposit without the prior
written consent of Landlord and any attempt by Tenant to do shall be void,
without force or effect and shall not be binding upon Landlord.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


4

--------------------------------------------------------------------------------

If Tenant fails to pay any Rent or other amount when due and payable under this
Lease, or fails to perform any of the terms hereof, Landlord may appropriate and
apply or use all or any portion of the Security Deposit for Rent payments or any
other amount then due and unpaid, for payment of any amount for which Landlord
has become obligated as a result of Tenant’s default or breach, and for any loss
or damage sustained by Landlord as a result of Tenant’s default or breach, and
Landlord may so apply or use this deposit without prejudice to any other remedy
Landlord may have by reason of Tenant’s default or breach. If Landlord so uses
any of the Security Deposit, Tenant shall, within ten (10) days after written
demand therefor, restore the Security Deposit to the full amount originally
deposited; Tenant’s failure to do so shall constitute an act of default
hereunder and Landlord shall have the right to exercise any remedy provided for
at Article 27 hereof. Within fifteen (15) days after the Term (or any extension
thereof) has expired or Tenant has vacated the Premises, whichever shall last
occur, and provided Tenant is not then in default on any of its obligations
hereunder, Landlord shall return the Security Deposit to Tenant, or, if Tenant
has assigned its interest under this Lease, to the last assignee of Tenant. If
Landlord sells its interest in the Premises, Landlord may deliver this deposit
to the purchaser of Landlord’s interest and thereupon be relieved of any further
liability or obligation with respect to the Security Deposit.

8. TENANT’S USE OF THE PREMISES.

Tenant shall use the Premises solely for the purposes set forth in Tenant’s Use
Clause. Tenant shall not use or occupy the Premises in violation of law or any
covenant, condition or restriction affecting the Building or Project or the
certificate of occupancy issued for the Building or Project, and shall, upon
notice from Landlord, immediately discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
law or the certificate of occupancy. Tenant, at Tenant’s own cost and expense,
shall comply with all laws, ordinances, regulations, rules and/or any directions
of any governmental agencies or authorities having jurisdiction which shall, by
reason of the nature of Tenant’s use or occupancy of the Premises, impose any
duty upon Tenant or Landlord with respect to the Premises or its use or
occupation. A judgment of any court of competent jurisdiction or the admission
by Tenant in any action or proceeding against Tenant that Tenant has violated
any such laws, ordinances, regulations, rules and/or directions in the use of
the Premises shall be deemed to be a conclusive determination of that fact as
between Landlord and Tenant. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any fire, extended coverage or
other insurance policy covering the Building or Project and/or property located
therein, and shall comply with all rules, orders, regulations, requirements and
recommendations of the Insurance Services Office or any other organization
performing a similar function. Tenant shall promptly upon demand reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building or Project, or injure or annoy them, or use or allow the Premises to be
used for any improper, immoral, unlawful or objectionable purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Premises.
Tenant shall not commit or suffer to be committed any waste in or upon the
Premises.

9. SERVICES AND UTILITIES.

Building hours are 7:00 a.m. to 6:00 p.m., Monday through Friday and 9:00 a.m.
to 1:00 p.m. on Saturdays. Provided that Tenant is not in default hereunder,
Landlord agrees to furnish to the Premises during generally recognized business
days, and during hours determined by Landlord in its sole discretion, and
subject to the Rules and Regulations of the Building or Project, electricity for
normal desktop office equipment and normal copying equipment, and heating,
ventilation and air conditioning HVAC”) as required in Landlord’s judgment for
the comfortable use and occupancy of the Premises. If Tenant desires HVAC at any
other time, Landlord shall use reasonable efforts to furnish such service upon
reasonable notice from Tenant and Tenant shall pay Landlord’s charges therefor
on demand. Landlord shall also maintain and keep lighted the common stairs,
common entries and restrooms in the Building. Landlord shall not be in default
hereunder or be liable for any damages directly or indirectly resulting from,
nor shall the Rent be abated by reason of (i) the installation, use or
interruption of use of any equipment in connection with the furnishing of any of
the foregoing services, (ii) failure to furnish or delay in furnishing any such
services where such failure or delay is caused by accident or any condition or
event beyond the reasonable control of Landlord, or by the making of necessary
repairs or improvements to the Premises, Building or Project, or (iii) the
limitation, curtailment or rationing of, or restrictions on, use of water,
electricity, gas or any other form of energy serving the Premises, Building or
Project. Landlord shall not be liable under any circumstances for a loss of or
injury to property or business, however occurring, through or in connection with
or incidental to failure to furnish any such services. If Tenant uses heat
generating machines or equipment in the Premises which affect the temperature
otherwise maintained by the HVAC system, Landlord reserves the right to install
supplementary air conditioning units in the Premises and the cost thereof,
including the cost of installation, operation and maintenance thereof, shall be
paid by Tenant to Landlord upon demand by Landlord.

Tenant shall not, without the written consent of Landlord, use any apparatus or
device in the Premises, including without limitation, electronic data processing
machines, punch card machines or machines using in excess of 120 volts, which
consumes more electricity than is usually furnished or supplied for the use of
premises as general office space, as determined by Landlord. Tenant shall not
connect any apparatus with electric current except through existing electrical
outlets in the Premises. Tenant shall not consume water or electric current in
excess of that usually furnished or supplied for the use of premises as general
office space (as determined by Landlord), without first procuring the written
consent of Landlord, which Landlord may refuse, and in the event of consent,
Landlord may have installed a water meter or electrical current meter in the
Premises to measure the amount of water or electric current consumed. The cost
of any such meter and of its installation, maintenance and repair shall be paid
for by the Tenant and Tenant agrees to pay to Landlord promptly upon demand for
all such water and electric current consumed as shown by said meters, at the
rates charged for such services by the local public utility plus any additional
expense incurred in keeping account of the water and electric current so
consumed. If a separate meter is not installed, the excess cost for such water
and electric current shall be established by an estimate made by a utility
company or electrical engineer hired by Landlord at Tenant’s expense.

Nothing contained in this Article shall restrict Landlord’s right to require at
any time separate metering of utilities furnished to the Premises. In the event
utilities are separately metered, Tenant shall pay promptly upon demand for all
utilities consumed at utility rates charged by the local public utility plus any
additional expense incurred by Landlord in keeping account of the utilities so
consumed. Tenant shall be responsible for the maintenance and repair of any such
meters at its sole cost.

Landlord shall furnish elevator service, lighting replacement for building
standard lights, restroom supplied, window washing and janitor services in a
manner that such services are customarily furnished to comparable office
buildings in the area.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


5

--------------------------------------------------------------------------------

10. CONDITION OF THE PREMISES.

Tenant’s taking possession of the Premises shall be deemed conclusive evidence
that as of the date of taking possession the Premises are in good order and
satisfactory condition, except for such matters as to which Tenant gave Landlord
notice on or before the Commencement Date. No promise of Landlord to alter,
remodel, repair or improve the Premises, the Building or the Project and no
representation, express or implied, respecting any matter or thing relating to
the Premises, Building, Project or this Lease (including, without limitation,
the condition of the Premises, the Building or the Project) have been made to
Tenant by Landlord or its Broker or Sales Agent, other than as may be contained
herein or in a separate exhibit or addendum signed by Landlord and Tenant.

11. CONSTRUCTION, REPAIRS AND MAINTENANCE.

a. Landlord’s Obligations: Landlord shall perform Landlord’s Work to the
Premises as described in Exhibit “C” Landlord shall maintain in good order,
condition and repair the Building and all other portions of the Premises not the
obligation of Tenant or of any other tenant in the Building.

b. Tenant’s Obligations:

(1) Tenant shall perform Tenant’s Work to the Premises as described in Exhibit
“C”

(2) Tenant at Tenant’s sole expense shall, except for services furnished by
Landlord pursuant to Article 9 hereof, maintain their suite only in good order,
condition and repair, including the interior surfaces of the ceilings, walls and
floors, all doors, all interior windows, all plumbing, pipes and fixtures,
electrical wiring, switches and fixtures. Building Standard furnishings and
special items and equipment installed by or at the expense of Tenant

(3) Tenant shall be responsible for all repairs and alterations in and to the
Premises, Building and Project and the facilities and systems thereof, the need
for which arises out of (i) Tenant’s use or occupancy of the Premises, (ii) the
installation, removal, use or operation of Tenant’s Property (as defined in
Article 13) in the Premises, (iii) the moving of Tenant’s Property into or out
of the Building, or (iv) the act, omission, misuse or negligence of Tenant, its
agents, contractors, employees or invitees

(4) If Tenant fails to maintain the Premises in good order, condition and
repair, Landlord shall give Tenant notice to do such acts as are reasonably
required to so maintain the Premises. If Tenant fails to promptly commence such
work and diligently prosecute it to completion, then Landlord shall have the
right to do such acts and expend such funds at the expense of Tenant as are
reasonably required to perform such work. Any amount so expended by Landlord
shall be paid by Tenant promptly after demand with interest at the prime
commercial rate then being charged by Bank of America NT & SA plus two percent
(2%) per annum, from the date of such work, but not to exceed the maximum rate
then allowed by law. Landlord shall have no liability to Tenant for any damage,
inconvenience, or interference with the use of the Premises by Tenant as a
result of performing any such work

c. Compliance with Law: Landlord and Tenant shall each do all acts required to
comply with all applicable laws, ordinances, and rules of any public authority
relating to their respective maintenance obligations as set forth herein.

d. Waiver by Tenant: Tenant expressly waives the benefits of any statute now or
hereafter in effect which would otherwise afford the Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Premises in good order, condition and repair.

e. Load and Equipment Limits: Tenant shall not place a load upon any floor of
the Premises which exceeds the load per square foot which such floor was
designed to carry, as determined by Landlord or Landlord’s structural engineer.
The cost of any such determination made by Landlord’s structural engineer shall
be paid for by Tenant upon demand. Tenant shall not install business machines or
mechanical equipment which cause noise or vibration to such a degree as to be
objectionable to Landlord or other Building tenants.

f. Except as otherwise expressly provided in this Lease, Landlord shall have no
liability to tenant nor shall Tenant’s obligations under this Lease be reduced
or abated in any manner whatsoever by reason of any inconvenience, annoyance,
interruption or injury to business arising from Landlord’s making any repairs or
changes which Landlord is required or permitted by this Lease or by any other
tenant’s lease or required by law to make in or to any portion of the Project,
Building or the Premises. Landlord shall nevertheless use reasonable efforts to
minimize any interference with Tenant’s business in the Premises.

g. Tenant shall give Landlord prompt notice of any damage to or defective
condition in any part or appurtenance of the Building’s mechanical, electrical,
plumbing, HVAC or other systems serving, located in, or passing through the
Premises.

h. Upon the expiration or earlier termination of this Lease, Tenant shall return
the Premises to Landlord clean and in the same condition as on the date Tenant
took possession, except for normal wear and tear. Any damage to the Premises,
including any structural damage, resulting from Tenant’s use or from the removal
of Tenant’s fixtures, furnishings and equipment pursuant to Section 13b shall be
repaired by Tenant at Tenant’s expense.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


6

--------------------------------------------------------------------------------

12. ALTERATIONS AND ADDITIONS.

a. Tenant shall not make any additions, alterations or improvements to the
Premises without obtaining the prior written consent of Landlord. Landlord’s
consent may be conditioned on Tenant’s removing any such additions, alterations
or improvements upon the expiration of the Term and restoring the Premises to
the same condition as on the date Tenant took possession. All work with respect
to any addition, alteration or improvement shall be done in a good and
workmanlike manner by properly qualified and licensed personnel approved by
Landlord, and such work shall be diligently prosecuted to completion. Landlord
may, at Landlord’s option, require that any such work be performed by Landlord’s
contractor, in which case the cost of such work shall be paid for before
commencement of the work.

b. Tenant shall pay the costs of any work done on the Premises pursuant to
Section 12a, and shall keep the Premises, Building and Project free and clear of
liens of any kind. Tenant shall indemnify, defend against and keep Landlord free
and harmless from all liability, loss, damage, costs, attorneys’ fees and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant.

Tenant shall keep Tenant’s leasehold interest, and any additions or improvements
which are or become the property of Landlord under this Lease, free and clear of
all attachment or judgment liens. Before the actual commencement of any work for
which a claim or lien may be filed, Tenant shall give Landlord notice of the
intended commencement date a sufficient time before that date to enable Landlord
to post notices of non-responsibility or any other notices which Landlord deems
necessary for the proper protection of Landlord’s interest in the Premises,
Building or the Project, and Landlord shall have the right to enter the Premises
and post such notices at any reasonable time.

c. Landlord may require, at Landlord’s sole option, that Tenant provide to
Landlord, at Tenant’s expense, a lien and completion bond in an amount equal to
at least one and one-half (1½) times the total estimated cost of any additions,
alterations or improvements to be made in or to the Premises, to protect
Landlord against any liability for mechanic’s and materialmen’s liens and to
insure timely completion of the work. Nothing contained in this Section 12c
shall relieve Tenant of its obligation under Section 12b to keep the Premises,
Building and Project free of all liens.

d. Unless their removal is required by Landlord as provided in Section 12a, all
additions, alterations and improvements made to the Premises shall become the
property of Landlord and be surrendered with the Premises upon the expiration of
the Term, provided, however, Tenant’s equipment, machinery and trade fixtures
which can be removed without damage to the Premises shall remain the property of
Tenant and may be removed, subject to the provisions of Section 13b.

13. LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY.

a. All fixtures, equipment, improvements and appurtenances attached to or built
into the Premises at the commencement of or during the Term, whether or not by
or at the expense of Tenant (“Leasehold Improvements”), shall be and remain a
part of the Premises, shall be the property of Landlord and shall not be removed
by Tenant, except as expressly provided in Section 13b.

b. All movable partitions, business and trade fixtures, machinery and equipment,
communications equipment and office equipment located in the Premises and
acquired by or for the account Tenant, without expense to Landlord, which can be
removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises (collectively “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term, provided that if any of Tenant’s Property is removed, Tenant shall
promptly repair any damage to the Premises or to the Building resulting from
such removal.

14. RULES AND REGULATIONS.

Tenant agrees to comply with (and cause its agents, contractors, employees and
invitees to comply with) the rules and regulations attached hereto as Exhibit
“D” and with such reasonable modifications thereof and additions thereto as
Landlord may from time to time make. Landlord shall not be responsible for any
violation of said rules and regulations by other tenants or occupants of the
Building or Project, but will make reasonable efforts to enforce building rules.

15. CERTAIN RIGHTS RESERVED BY LANDLORD.

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person or business, (b) causing an actual
or constructive eviction from the Premises, or (c) disturbing Tenant’s use or
possession of the Premises.

a. To name the Building and Project and to change the name or street address of
the Building or Project;

b. To install and maintain all signs on the exterior and interior of the
Building and Project;

c. To have pass keys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes;

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


7

--------------------------------------------------------------------------------

d. At any time during the Term, and on reasonable prior notice to Tenant, to
inspect the Premises, and to show the Premises to any prospective purchaser or
mortgagee of the Project, or to any assignee of any mortgage on the Project, or
to others having an interest in the Project or Landlord, and during the last six
months of the Term, to show the Premises to prospective tenants thereof; and

e. To enter the Premises for the purpose of making inspections, repairs,
alterations, additions or improvements to the Premises or the Building
(including, without limitation, checking, calibrating, adjusting or balancing
controls and other parts of the HVAC system), and to take all steps as may be
necessary or desirable for the safety, protection, maintenance or preservation
of the Premises or the Building or Landlord’s interest therein, or as may be
necessary or desirable for the operation or improvement of the Building or in
order to comply with laws, orders or requirements of governmental or other
authority. Landlord agrees to use its best efforts (except in an emergency) to
minimize interference with Tenant’s business in the Premises in the course of
any such entry.

16. ASSIGNMENT AND SUBLETTING.

No assignment of this Lease or sublease of all or any part of the Premises shall
be permitted, except as provided in this Article 16.

a. Tenant shall not, without the prior written consent of Landlord, assign or
hypothecate this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use of the Premises by any party other than Tenant. Any
of the foregoing acts without such consent shall be void and shall, at the
option of Landlord, terminate this Lease. This Lease shall not, nor shall any
interest of Tenant herein, be assignable by operation of law without the written
consent of Landlord.

b. If at any time or from time to time during the Term Tenant desires to assign
this Lease or sublet all or any part of the Premises, Tenant shall give notice
to Landlord setting forth the terms and provisions of the proposed assignment or
sublease, and the identity of the proposed assignee or subtenant. Tenant shall
promptly supply Landlord with such information concerning the business
background and financial condition of such proposed assignee or subtenant as
Landlord may reasonably request. Landlord shall have the option, exercisable by
notice given to Tenant within twenty (20) days after Tenant’s notice is given,
either to sublet such space from Tenant at the rental and on the other terms set
forth in this Lease for the term set forth in Tenant’s notice, or, in the case
of an assignment, to terminate this Lease. If Landlord does not exercise such
option, Tenant may assign the Lease or sublet such space to such proposed
assignee or subtenant on the following further conditions:

(1) Landlord shall have the right to approve such proposed assignee or
subtenant, which approval shall not be unreasonably withheld;

(2) The assignment or sublease shall be on the same terms set forth in the
notice given to Landlord;

(3) No assignment or sublease shall be valid and no assignee or sublessee shall
take possession of the Premises until an executed counterpart of such assignment
or sublease has been delivered to Landlord;

(4) No assignee or sublessee shall have a further right to assign or sublet
except on the terms herein contained, and

(5) Fifty percent (50%) of any sums or other economic consideration received by
Tenant as a result of such assignment or subletting, however denominated under
the assignment or sublease, which exceed, in the aggregate, (i) the total sums
which Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to any portion of the Premises subleased), plus (ii) any
real estate brokerage commissions or fees payable in connection with such
assignment or subletting, shall be paid to Landlord as additional rent under
this Lease without affecting or reducing any other obligations of Tenant
hereunder.

c. Notwithstanding the provisions of paragraphs a and b above, Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord’s
consent and without extending any recapture or termination option to Landlord,
to any corporation which controls, is controlled by or is under common control
with Tenant, or to any corporation resulting from a merger or consolidation with
Tenant, or to any person or entity which acquires all the assets of Tenant’s
business as a going concern, provided that (i) the assignee or sublessee
assumes, in full, the obligations of Tenant under this Lease, (ii) Tenant
remains fully liable under this Lease, and (iii) the use of the Premises under
Article 8 remains unchanged.

d. No subletting or assignment shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder. The
acceptance of Rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by an assignee or subtenant of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease.

e. If Tenant assigns the Lease or sublets the Premises or requests the consent
of Landlord to any assignment or subletting, then Tenant shall, upon demand, pay
Landlord an administrative fee of Five Hundred and No/100ths Dollars ($500.00)
plus any attorneys’ fees reasonably incurred by Landlord in connection with such
act or request.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


8

--------------------------------------------------------------------------------

17. HOLDING OVER.

If after expiration of the Term, Tenant remains in possession of the Premises
with Landlord’s permission (express or implied), Tenant shall become a tenant
from month to month only, upon all the provisions of this Lease (except as to
term and Base Rent), but the “Monthly Installments of Base Rent” payable by
Tenant shall be increased to one hundred fifty five (150%) of monthly
Installments of Base Rent payable by Tenant at the expiration of the Term. Such
monthly rent shall be payable in advance on or before the first day of each
month. If either party desires to terminate such month to month tenancy, it
shall give the other party not less than thirty (30) days advance written notice
of the date of termination.

18. SURRENDER OF PREMISES.

a. Tenant shall peaceably surrender the Premises to Landlord on the Expiration
Date, in broom-clean condition and in as good condition as when Tenant took
possession, except for (i) reasonable wear and tear, (ii) loss by fire or other
casualty, and (iii) loss by condemnation. Tenant shall, on Landlord’s request,
remove Tenant’s Property on or before the Expiration Date and promptly repair
all damage to the Premises or Building caused by such removal.

b. If Tenant abandons or surrenders the Premises, or is dispossessed by process
of law or otherwise, any of Tenant’s Property left on the Premises shall be
deemed to be abandoned, and, at Landlord’s option, title shall pass to Landlord
under this Lease as by a bill of sale. If Landlord elects to remove all or any
part of such Tenant’s Property, the cost of removal including repairing any
damage to the Premises or Building caused by such removal, shall be paid by
Tenant. On the Expiration Date Tenant shall surrender all keys to the Premises.

19. DESTRUCTION OR DAMAGE.

a. If the Premises or the portion of the Building necessary for Tenant’s
occupancy is damaged by fire, earthquake, act of God, the elements or other
casualty, Landlord shall, subject to the provisions of this Article, promptly
repair the damage, if such repairs can, in Landlord’s opinion, be completed
within (90) ninety days. If Landlord determines that repairs can be completed
within ninety (90) days, this Lease shall remain in full force and effect,
except that if such damage is not the result of negligence or willful misconduct
of Tenant or Tenant’s agents, employees, contractors, licensees or invitees, the
Base Rent shall be abated to the extent Tenant’s use of the Premises is
impaired, commencing with the date of damage and continuing until completion of
the repairs required of Landlord under Section 19d.

b. If in Landlord’s opinion, such repairs to the Premises or portion of the
Building necessary for Tenant’s occupancy cannot be completed within ninety (90)
days, Landlord may elect, upon notice to Tenant given within thirty (30) days
after the date of such fire or other casualty, to repair such damage, in which
event this Lease shall continue in full force and effect, but the Base Rent
shall be partially abated as provided in Section 19a. Landlord will be given
ninety (90) days to determine whether Landlord will elect to repair or
terminate. If Landlord does not so elect to make such repairs, this Lease shall
terminate as of the date of such fire or other casualty.

c. If any other portion of the Building or Project is totally destroyed or
damaged to the extent that in Landlord’s opinion repair thereof cannot be
completed within ninety (90) days, Landlord may elect upon notice to Tenant
given within thirty (30) days after the date of such fire or other casualty, to
repair such damage, in which event this Lease shall continue in full force and
effect, but the Base Rent shall be partially abated as provided in Section 19a.
If Landlord does not elect to make such repairs, this Lease shall terminate as
of the date of such fire or other casualty.

d. If the Premises are to be repaired under this Article, Landlord shall repair
at its cost any injury or damage to the Building and Building Standard Work in
the Premises. Tenant shall be responsible at its sole cost and expense for the
repair, restoration and replacement of any other Leasehold Improvements and
Tenant’s Property. Landlord shall not be liable for any loss of business,
inconvenience or annoyance arising from any repair or restoration of any portion
of the Premises, Building or Project as a result of any damage from fire or
other casualty.

e. This lease shall be considered an express agreement governing any case of
damage to or destruction of the Premises, Building or Project by fire or other
casualty, and any present or future law which purports to govern the rights of
Landlord and Tenant in such circumstances in the absence of express agreement,
shall have no application.

20. EMINENT DOMAIN.

a. If the whole of the Building or Premises is lawfully taken by condemnation or
in any other manner for any public or quasi-public purpose, this Lease shall
terminate as of the date of such taking, and Rent shall be prorated to such
date. If less than the whole of the Building or Premises is so taken, this lease
shall be unaffected by such taking, provided that (i) Tenant shall have the
right to terminate this Lease by notice to Landlord given within ninety (90)
days after the date of such taking if twenty percent (20%) or more of the
Premises is taken and the remaining area of the Premises is not reasonably
sufficient for Tenant to continue operation of its business, and (ii) Landlord
shall have the right to terminate this Lease by notice to Tenant given within
ninety (90) days after the date of such taking. If either Landlord or Tenant so
elects to terminate this Lease, the Lease shall terminate on the thirtieth
(30th) day after either such notice. The Rent shall be prorated to the date of
termination. If this Lease continues in force upon such partial taking, the Base
Rent and Tenant’s Proportionate Share shall be equitably adjusted according to
the remaining Rentable Area of the Premises and Project.

b. In the event of any taking, partial or whole, all of the proceeds of any
award, judgment or settlement payable by the condemning authority shall be the
exclusive property of Landlord, and Tenant hereby assigns to Landlord all of its
right, title and interest in any award, judgment or settlement from the
condemning authority. Tenant, however, shall have the right, to the extent that
Landlord’s award is not reduced or prejudiced, to claim from the condemning
authority (but not from the Landlord) such compensation as may be recoverable by
Tenant in its own right for relocation expenses and damage to Tenant’s personal
property.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


9

--------------------------------------------------------------------------------

c. In the event of a partial taking of the Premises which does not result in a
termination of this Lease, Landlord shall restore the remaining portion of the
Premises as nearly as practicable to its condition prior to the condemnation or
taking but only to the extent of Building Standard Work. Tenant shall be
responsible at its sole cost and expense for the repair, restoration and
replacement of any other Leasehold Improvements and Tenant’s Property.

21. INDEMNIFICATION.

a. Tenant shall indemnify and hold Landlord harmless against and from liability
and claims of any kind for loss or damage to property of Tenant or any other
person, or for any injury to or death of any person, arising out of (1) Tenant’s
use and occupancy of the Premises, or any work, activity or other things allowed
or suffered by Tenant to be done in, on or about the Premises; (2) any breach or
default by Tenant of any of Tenant’s obligations under this Lease; or (3) any
negligent or otherwise tortious act or omission of Tenant, its agents,
employees, invitees or contractors. Tenant shall at Tenant’s expense, and by
counsel satisfactory to Landlord, defend Landlord in any action or proceeding
arising from any such claim and shall indemnify Landlord against all costs,
attorneys’ fees, expert witness fees and any other expenses incurred in such
action or proceeding. As a material part of the consideration for Landlord’s
execution of this Lease, Tenant hereby assumes all risk of damage or injury to
any person or property in, on or about the Premises from any cause.

b. Landlord shall not be liable for injury or damage which may sustained by the
person or property of Tenant, its employees, invitees or customers, or any other
person in or about the Premises, caused by or resulting from fire, steam,
electricity, gas, water or rain which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Building or Project or from other
sources. Landlord shall not be liable for any damages arising from any act or
omission of any other tenant of the Building or Project.

22. TENANT’S INSURANCE.

a. All insurance required to be carried by Tenant hereunder shall be issued by
responsible insurance companies acceptable to Landlord and Landlord’s lender and
qualified to do business in the State. Each policy shall name Landlord, and at
Landlord’s request any mortgagee of Landlord, as an additional insured, as their
respective interests may appear. Each policy shall contain (i) a cross-liability
endorsement, (ii) a provision that such policy and the coverage evidenced
thereby shall be primary and non-contributing with respect to any policies
carried by Landlord and that any coverage carried by Landlord shall be excess
insurance, and (iii) a waiver by the insurer of any right of subrogation against
Landlord, its agents, employees and representatives, which arises or might arise
by reason of any payment under such policy or by reason of any act or omission
of Landlord, its agents, employees or representatives. A copy of each paid up
policy (authenticated by the insurer) or certificate of the insurer evidencing
the existence and amount of each insurance policy required hereunder shall be
delivered to Landlord before the date Tenant is first given the right of
possession of the Premises, and thereafter within thirty (30) days after any
demand by Landlord therefor. Landlord may, at anytime and from time to time,
inspect and/or copy any insurance policies required to be maintained by Tenant
hereunder. No such policy shall be cancelable except after twenty (20) days
written notice to Landlord and Landlord’s lender. Tenant shall furnish Landlord
with renewals or “binders” of any such policy at least ten (10) days prior to
the expiration thereof. Tenant if agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant’s behalf and charge the Tenant the premiums together
with a twenty-five (25%) handling charge, payable upon demand. Tenant shall have
the right to provide such insurance coverage pursuant to blanket policies
obtained by the Tenant, provided such blanket policies expressly afford coverage
to the Premises, Landlord, Landlord’s mortgagee and Tenant as required by this
Lease.

b. Beginning on the date Tenant is given access to the Premises for any purpose
and continuing until expiration of the Term, Tenant shall procure, pay for and
maintain in effect policies of casualty insurance covering (i) all Leasehold
Improvements (including any alterations, additions or improvements as may be
made by Tenant pursuant to the provisions of Article 12 hereof), and (ii) trade
fixtures, merchandise and other personal property from time to time in, on or
about the Premises, in an amount no less than one hundred percent (100%) of
their actual replacement cost from time to time, providing protection against
any peril included within the classification “Fire and Extended Coverage”
together with insurance against sprinkler damage, vandalism and malicious
mischief. The proceeds of such insurance shall be used for the repair or
replacement of the property so insured. Upon termination of this Lease following
a casualty as set forth herein, the proceeds under (i) shall be paid to
Landlord, and the proceeds under (ii) above shall be paid to Tenant.

c. Beginning on the date Tenant is given access to the Premises for any purpose
and continuing until expiration of the Term, Tenant shall procure, pay for and
maintain in effect workers’ compensation insurance as required by law and
comprehensive public liability and property damage insurance with respect to the
construction of improvements on the Premises, the use, operation or condition of
the Premises and the operations of Tenant in, on or about the Premises,
providing personal injury and broad form property damage coverage for not less
than One Million Dollars ($1,000,000.00) combined single limit for bodily
injury, death and property damage liability.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


10

--------------------------------------------------------------------------------

d. Not less than every three (3) years during the Term, Landlord and Tenant
shall mutually agree to increases in all of Tenant’s insurance policy limits for
all insurance to be carried by Tenant as set forth in this Article. In the event
Landlord and Tenant cannot mutually agree upon the amounts of said increases,
then Tenant agrees that all insurance policy limits as set forth in this Article
shall be adjusted for increases in the cost of living in the same manner as is
set forth in Section 5.2 hereof for the adjustment of the Base Rent.

23. WAIVER OF SUBROGATION.

Landlord and Tenant each hereby waive all right of recovery against the other
and against the officers, employees, agents and representatives of the other, on
account of loss by or damage to the waiving party of its property or the
property of others under its control, to the extent that such loss or damage is
insured against under any fire or extended coverage insurance policy which
either may have in force at the time of the loss or damage. Tenant shall, upon
obtaining the policies of insurance required under this Lease, give notice to
its insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

24. SUBORDINATION AND ATTORNMENT.

Upon written request of Landlord, or any first mortgagee or first deed of trust
beneficiary of Landlord, or ground lessor of Landlord, Tenant shall, in writing,
subordinate its rights under this Lease to the lien of any first mortgage or
first deed of trust, or to the interest of any lease in which Landlord is
lessee, and to all advances made or hereafter to be made thereunder. However,
before signing any subordination agreement, Tenant shall have the right to
obtain from any lender or lessor or Landlord requesting such subordination, an
agreement in writing providing that, as long as Tenant is not in default
hereunder, this Lease shall remain in effect for the full Term. The holder of
any security interest may, upon written notice to Tenant, elect to have this
Lease prior to its security interest regardless of the time of the granting or
recording of such security interest.

In the event of any foreclosure sale, transfer in lieu of foreclosure or
termination of the lease in which Landlord is lessee, Tenant shall attorn to the
purchaser, transferee or lessor as the case may be, and recognize that party as
Landlord under this Lease, provided such party acquires and accepts the Premises
subject to this Lease

25. TENANT ESTOPPEL CERTIFICATES.

Within ten (10) days after written request from Landlord, Tenant shall execute
and deliver to Landlord or Landlord’s designee, a written statement certifying
(a) that this Lease is unmodified and in full force and effect, or is in full
force and effect as modified and stating the modifications, (b) the amount of
Base Rent and the date to which Base Rent and additional rent have been paid in
advance, (c) the amount of any security deposited with Landlord, and (d) that
Landlord is not in default hereunder or, if Landlord is claimed to be in
default, stating the nature of any claimed default. Any such statement may be
relied upon by a purchaser, assignee or lender. Tenant’s failure to execute and
deliver such statement within the time required shall at Landlord’s election be
a default under this Lease and shall also be conclusive upon Tenant that: (1)
this Lease is in full force and effect and has not been modified except as
represented by Landlord, (2) there are no uncured defaults in Landlord’s
performance and that Tenant has no right of offset, counter-claim or deduction
against Rent, and (3) not more than one month’s Rent has been paid in advance.

26. TRANSFER OF LANDLORD’S INTEREST.

In the event of any sale or transfer by Landlord of the Premises, Building or
Project, and assignment of this Lease by Landlord, Landlord shall be and is
hereby entirely freed and relieved of any and all liability and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer, providing the purchaser shall
expressly assume all of the covenants and obligations of Landlord under this
Lease. If any security deposit or prepaid Rent has been paid by Tenant, Landlord
may transfer the security deposit or prepaid Rent to Landlord’s successor and
upon such transfer. Landlord shall be relieved of any and all further liability
with respect thereto.

27. DEFAULT.

27.1 Tenant’s Default: The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by tenant.

a. If Tenant abandons or vacates the Premises, or

b. If Tenant fails to pay any Rent or any other charges required to be paid by
Tenant under this Lease and such failure continues for three (3) days after such
payment is due and payable, or

c. If Tenant fails to promptly and fully perform any other covenant, condition
or agreement contained in this Lease and such failure continues for thirty (30)
days alter written notice thereof from Landlord to Tenant, or

d. If a writ of attachment or execution is levied on this Lease or on any of
Tenant’s Property, or

e. If tenant makes a general assignment for the benefit of creditors, or
provides for an arrangement, composition, extension or adjustment with its
creditors, or

f. If Tenant files a voluntary petition for relief or if a petition against
Tenant in a proceeding under the federal bankruptcy laws or other insolvency
laws is filed and not withdrawn or dismissed within forty-five (45) days
thereafter, of if under the provisions of any law providing for reorganization
or winding up of corporations, any court of competent jurisdiction assumes
jurisdiction, custody or control of Tenant or any substantial part of its
property and such jurisdiction, custody or control remains in force
unrelinquished, unstayed or unterminated for a period of forty-five (45) days,
or

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


11

--------------------------------------------------------------------------------

g. If in any proceeding or action in which Tenant is a party, a trustee,
receiver, agent or custodian is appointed to take charge of the Premises or
Tenant’s Property (or has the authority to do so) for the purpose of enforcing a
lien against the Premises or Tenant’s Property; or

h. If tenant is a partnership or consists of more than one (1) person or entity,
if any partner of the partnership or other person or entity is involved in any
of the acts or events described in subparagraphs d through g above.

27.2 Remedies: In the event of Tenant’s default hereunder, then in addition to
any other rights or remedies Landlord may have under any law, Landlord shall
have the right, at Landlord’s option, without further notice or demand of any
kind to do the following:

a. Terminate this Lease and Tenant’s right to possession of the Premises and
reenter the Premises and take possession thereof, and Tenant shall have no
further claim to the Premises or under this Lease; or

b. Continue this Lease in effect, reenter and occupy the Premises for the
account of Tenant, and collect any unpaid Rent or other charges which have or
thereafter become due and payable; or

c. Reenter the Premises under the provisions of subparagraph b, and thereafter
elect to terminate this Lease and Tenant’s right to possession of the Premises.

If Landlord reenters the Premises under the provisions of subparagraphs b or c
above, Landlord shall not be deemed to have terminated this Lease or the
obligation of Tenant to pay any Rent or other charges thereafter accruing,
unless Landlord notifies Tenant in writing of Landlord’s election to terminate
this Lease. In the event of any reentry or retaking of possession by Landlord,
Landlord shall have the right, but not the obligation, to remove all or any part
of Tenant’s Property in the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant. If Landlord elects to relet
the Premises for the account of Tenant, the rent received by Landlord from such
reletting shall be applied as follows: first, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord, second, to the payment of
any costs of such reletting, third, to the payment of the cost of any
alterations or repairs to the Premises, fourth to the payment of Rent due and
unpaid hereunder, and the balance, if any, shall be held by Landlord and applied
in payment of future Rent as it becomes due. If that portion of rent received
from the reletting which is applied against the Rent due hereunder is less than
the amount of the Rent due, Tenant shall pay the deficiency to Landlord promptly
upon demand by Landlord. Such deficiency shall be calculated and paid monthly.
Tenant shall also pay to Landlord, as soon as determined, any costs and expenses
incurred by Landlord in connection with such reletting or in making alterations
and repairs to the Premises, which are not covered by the rent received from the
reletting.

Should Landlord elect to terminate this Lease under the provisions of
subparagraph a or c above, Landlord may recover as damages from Tenant the
following:

1. Past Rent The worth at the time of the award of any unpaid Rent which had
been earned at the time of termination, plus

2. Rent Prior to Award The worth at the time of the award of the amount by which
the unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided, plus

3. Rent After Award The worth at the time of the award of the amount by which
the unpaid Rent for the balance of the Term after the time of award exceeds the
amount of the rental loss that Tenant proves could be reasonably avoided, plus

4. Proximately Caused Damages: Any other amount necessary to compensate Landlord
for all detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
(including attorneys’ fees), incurred by Landlord in (a) retaking possession of
the Premises, (b) maintaining the Premises after Tenant’s default, (c) preparing
the Premises for reletting to a new tenant, including any repairs or
alterations, and (d) reletting the Premises, including broker’s commissions

“The worth at the time of the award” as used in subparagraphs 1 and 2 above, is
to be computed by allowing interest at the rate of ten percent (10%) per annum.
“The worth at the time of the award” as used in subparagraph 3 above, is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank situated nearest to the Premises at the time of the award plus one percent
(1%).

The waiver by Landlord of any breach of any term, covenant or condition of this
Lease shall not be deemed a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition.
Acceptance of Rent by Landlord subsequent to any breach hereof shall not be
deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of any breach at
the time of such acceptance of Rent Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


12

--------------------------------------------------------------------------------

27.3 Landlord’s Default: If Landlord fails to perform any covenant, condition or
agreement contained in this Lease within thirty (30) days after receipt of
written notice from Tenant specifying such default, or if such default cannot
reasonably be cured within thirty (30) days, if Landlord fails to commence to
cure within that thirty (30) day period, then Landlord shall be liable to Tenant
for any damages sustained by Tenant as a result of Landlord’s breach, provided,
however, it is expressly understood and agreed that if Tenant obtains a money
judgment against Landlord resulting from any default or other claim arising
under this Lease that judgment shall be satisfied only out of the rents, issues,
profits, and other income actually received on account of Landlord’s right,
title and interest in the Premises, Building or Project, and no other real,
personal or mixed property of Landlord (or of any of the partners which comprise
Landlord, if any) wherever situated, shall be subject to levy to satisfy such
judgment. If, after notice to Landlord of default, Landlord (or any first
mortgagee or first deed of trust beneficiary of Landlord) fails to cure the
default as provided herein, then Tenant shall have the right to cure that
default at Landlord’s expense.

28. BROKERAGE FEES.

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except those noted in
Section 2.c. Tenant shall indemnify and hold Landlord harmless from any cost,
expense or liability (including costs of suit and reasonable attorneys’ fees)
for any compensation, commission or fees claimed by any other real estate broker
or agent in connection with this Lease or its negotiation by reason of any act
of Tenant.

Landlord and Tenant hereby agree that Tenant shall pay to CB Richard Ellis, Inc.
(Broker) the required deposits as per the terms of the lease. Landlord has
agreed to pay Broker from these funds the leasing commissions due Broker from
Landlord. Upon payment of such sum to Broker, Tenant shall receive credit under
the lease for the amount paid against the first month’s rent and any security
deposit which may be due. The Landlord agrees to apply the deposits to the first
month’s rent and Landlord agrees to return Tenant’s security deposit, as per the
terms and conditions in the lease, upon Tenant’s lease expiration. The Landlord
shall be responsible for paying the balance of the commission due to Broker in
accordance with the agreement between Landlord and Broker.

29. NOTICES.

All notices, approvals and demands permitted or required to be given under this
Lease shall be in writing and deemed duly served or given if personally
delivered or sent by certified or registered U.S. mail, postage prepaid, and
addressed as follows: (a) if to Landlord, to Landlord’s Mailing Address and to
the Building manager, and (b) if to Tenant, to Tenant’s Mailing Address,
provided, however, notices to Tenant shall be deemed duly served or given if
delivered or mailed to Tenant at the Premises Landlord and Tenant may from time
to time by notice to the other designate another place for receipt of future
notices.

30. GOVERNMENT ENERGY OR UTILITY CONTROLS.

In the event of imposition of federal, state or local government controls,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities during the Term, both Landlord and Tenant shall be bound thereby. In
the event of a difference in interpretation by Landlord and Tenant of any such
controls, the interpretation of Landlord shall prevail, and Landlord shall have
the right to enforce compliance therewith, including the right of entry into the
Premises to effect compliance.

31. RELOCATION OF PREMISES.

Landlord shall have the right to relocate the Premises to another part of the
Building in accordance with the following:

a. The new premises shall be substantially the same in size, dimensions,
configuration, decor and nature as the Premises described in this Lease, and if
the relocation occurs after the Commencement Date, shall be placed in that
condition by Landlord at its cost.

b. Landlord shall give Tenant at least thirty (30) days written notice of
Landlord’s intention to relocate the Premises.

c. As nearly as practicable, the physical relocation of the Premises shall take
place on a weekend and shall be completed before the following Monday. If the
physical relocation has not been completed in that time, Base Rent shall abate
in full from the time the physical relocation commences to the time it is
completed. Upon completion of such relocation, the new premises shall become the
“Premises” under this Lease.

d. All reasonable costs incurred by Tenant as a result of the relocation shall
be paid by Landlord. 

e. If the new premises are smaller than the Premises as it existed before the
relocation, Base Rent shall be reduced proportionately. 

f. The parties hereto shall immediately execute an amendment to this Lease
setting forth the relocation of the Premises and the reduction of Base Rent, if
any.

32. QUIET ENJOYMENT.

Tenant, upon paying the Rent and performing all of its obligations under this
Lease, shall peaceably and quietly enjoy the Premises, subject to the terms of
this Lease and to any mortgage, lease, or other agreement to which this Lease
may be subordinate.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


13

--------------------------------------------------------------------------------

33. OBSERVANCE OF LAW.

Tenant shall not use the Premises or permit anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force, and with the
requirements of any board of fire insurance underwriters or other similar bodies
now or hereafter constituted, relating to, or affecting the condition, use or
occupancy of the Premises, excluding structural changes not related to or
affected by Tenant’s improvements or acts. The judgment of any court of
competent jurisdiction or the admission of Tenant in any action against Tenant,
whether Landlord is a party thereto or not, that Tenant has violated any law,
ordinance or governmental rule, regulation or requirement, shall be conclusive
of that fact as between Landlord and Tenant.

34. FORCE MAJEURE.

Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefor, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, fire or other casualty, or other causes
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the duration
of that prevention, delay or stoppage. Nothing in this Article 34 shall excuse
or delay Tenant’s obligation to pay Rent or other charges under this Lease.

35. CURING TENANT’S DEFAULTS.

If Tenant defaults in the performance of any of its obligations under this
Lease, Landlord may (but shall not be obligated to) without waiving such
default, perform the same for the account at the expense of Tenant. Tenant shall
pay Landlord all costs of such performance promptly upon receipt of a bill
therefor.

36. SIGN CONTROL.

Tenant shall not affix, paint, erect or inscribe any sign, projection, awning,
signal or advertisement of any kind to any part of the Premises, Building or
Project, including without limitation, the inside or outside of windows or
doors, without the written consent of Landlord. Landlord shall have the right to
remove any signs or other matter, installed without Landlord’s permission,
without being liable to Tenant by reason of such removal, and to charge the cost
of removal to Tenant as additional rent hereunder, payable within ten (10) days
of written demand by Landlord.

37. MISCELLANEOUS.

a. Accord and Satisfaction; Allocation of Payments: No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.

b. Addenda: If any provision contained in an addendum to this Lease is
inconsistent with any other provision herein, the provision contained in the
addendum shall control, unless otherwise provided in the addendum.

c. Attorneys’ Fees: If any action or proceeding is brought by either party
against the other pertaining to or arising out of this Lease, the finally
prevailing party shall be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred on account of such action or proceeding.

d. Captions, Articles and Section Numbers: The captions appearing within the
body of this Lease have been inserted as a matter of convenience and for
reference only and in no way define, limit or enlarge the scope or meaning of
this Lease. All references to Article and Section numbers refer to Articles and
Sections in this Lease.

e. Changes Requested by Lender: Neither Landlord or Tenant shall unreasonably
withhold its consent to changes or amendments to this Lease requested by the
lender on Landlord’s interest, so long as these changes do not alter the basic
business terms of this Lease or otherwise materially diminish any rights or
materially increase any obligations of the party from whom consent to such
charge or amendment is requested.

f. Choice of Law: This Lease shall be construed and enforced in accordance with
the laws of the State of California.

g. Consent: Notwithstanding anything contained in this Lease to the contrary,
Landlord will have fifteen (15) days to consent or refuse, during which time
Tenant shall have no claim, and hereby waives the right to any claim against
Landlord for money damages by reason of any refusal, withholding or delaying by
Landlord of any consent, approval or statement of satisfaction, and in such
event, Tenant’s only remedies therefor shall be an action for specific
performance, injunction or declaratory judgment to enforce any right to such
consent, etc. After the fifteen (15) day period, Tenant no longer waives rights
to any claims against Landlord per above.

h. Corporate Authority: It Tenant is a corporation, each individual signing this
Lease on behalf of Tenant represents and warrants that he is duly authorized to
execute and deliver this Lease on behalf of the corporation, and that this Lease
is binding on Tenant in accordance with its terms. Tenant shall, at Landlord’s
request, deliver a certified copy of a resolution of its board of directors
authorizing such execution.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


14

--------------------------------------------------------------------------------

i. Counterparts: This Lease may be executed in multiple counterparts, all of
which shall constitute one and the same Lease.

j. Execution of Lease; No Option: The submission of this Lease to Tenant shall
be for examination purposes only, and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
of Tenant in the Premises or any other premises within the Building or Project.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding on Landlord notwithstanding any time interval, until Landlord has in
fact signed and delivered this Lease to Tenant.

k. Furnishing of Financial Statements; Tenant’s Representations: In order to
induce Landlord to enter into this Lease Tenant agrees that it shall promptly
furnish Landlord, from time to time, upon Landlord's written request, with
financial statements reflecting Tenant's current financial condition. Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects.

l. Further Assurances: The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.

m. Mortgagee Protection: Tenant agrees to send by certified or registered mail
to any first mortgagee or first deed of trust beneficiary of Landlord whose
address has been furnished to Tenant, a copy of any notice of default served by
Tenant on Landlord. If Landlord fails to cure such default within the time
provided for in this Lease, such mortgagee or beneficiary shall have an
additional thirty (30) days to cure such default; provided that if such default
cannot reasonably be cured within that thirty (30) day period, then such
mortgagee or beneficiary shall have such additional time to cure the default as
is reasonably necessary under the circumstances.

n. Prior Agreements; Amendments: This Lease contains all of the agreements of
the parties with respect to any matter covered or mentioned in this Lease, and
no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.

o. Recording: Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.

p. Severability: A final determination by a court of competent jurisdiction that
any provision of this Lease is invalid shall not affect the validity of any
other provision, and any provision so determined to be invalid shall, to the
extent possible, be construed to accomplish its intended effect.

q. Successors and Assigns: This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.

r. Time of the Essence: Time is of the essence of this Lease.

s. Waiver: No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant shall impair such right or remedy or be
construed as a waiver of such default.

t. Compliance: The parties hereto agree to comply with all applicable federal,
state and local laws, regulations, codes, ordinances and administrative orders
having jurisdiction over the parties, property or the subject matter of this
Agreement, including, but not limited to, the 1964 Civil Rights Act and all
amendments thereto, the Foreign Investment In Real Property Tax Act, the
Comprehensive Environmental Response Compensation and Liability Act, and The
Americans With Disabilities Act.

38. BASE RENTAL SCHEDULE.

                        Months       Rent 00-08:  Free  09-20:  $2.40 per
rentable square foot per month  21-32:    $2.45 per rentable square foot per
month  33-44:  $2.50 per rentable square foot per month  45-56:  $2.55 per
rentable square foot per month  57-68:  $2.60 per rentable square foot per
month 


39. TENANT IMPROVEMENTS.

This Lease is subject to a space plan mutually approved by Landlord and Tenant.
Landlord, at Landlord’s sole cost and expense, shall provide a “turnkey” Tenant
Improvement per Building Standards shown on Exhibit “A-1” not to exceed FIFTY
AND NO/100 DOLLARS ($50.00) per usable square foot. In the event the actual cost
incurred for the installation of the Tenant Improvements exceed the Allowance,
then such excess cost shall be paid by the Tenant in cash prior to the
commencement of occupancy provided cost overruns are due to changes made by
Tenant. Initial cost estimate for current space plan is $50.00 per square foot
per attached Exhibit “A”. Tenant will not pay any excess costs unless there are
upgrades beyond Building Standard Finishes per attached Exhibit “A-1” or those
shown on Exhibit “A”.

40. AFTER HOURS HVAC.

After-hours HVAC will be billed at THIRTY-FIVE AND NO/100 DOLLARS ($35.00) per
hour. Tenant shall pay Landlord’s charges therefor on demand.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


15

--------------------------------------------------------------------------------

41. OPTION TO EXTEND TERM.

Landlord hereby grants to Tenant on (1) option (the “Option”) to extend the
Lease Term for an additional term of five (5) years, on the same terms and
conditions as set forth in the Lease, but at a rental rate to be negotiated at
the then-prevailing Fair Market rent for similar buildings in the Eureka
Road/Douglas Boulevard corridors of Roseville, California. The Option shall be
exercised only by written notice delivered to Landlord at least one hundred
eighty (180) days before the expiration of the Lease Term. If Tenant fails to
deliver Landlord written notice of exercise of the Option within the prescribed
time period, such Option shall lapse, and there shall be no further right to
extend the Lease Term. The Option shall be exercisable by Tenant on the express
conditions that (a) at the time of the exercise, and at all times prior to the
commencement of such Extension, Tenant shall not be in default under any of the
provisions of the Lease and (b) Tenant has not been ten (10) or more days late
in the payment of rent more than a total of three (3) times during the Lease
Term.

42. MOVING ALLOWANCE.

Landlord, upon receipt of invoices provided by Tenant, shall reimburse tenant a
maximum of TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00). Allowance to
include cabling, cube set-up, moving costs and any other related costs.

43. SIGNAGE: Landlord shall grant Tenant the right to place its sign, which
shall not to exceed 35 square feet, on the building in a location to be mutually
approved by Landlord and Tenant. Signage shall conform to both Landlord’s and
the City of Roseville’s signage criteria and specifications (see Exhibit “G”).
Tenant shall pay the cost of installation, maintenance and removal of said
signage. Landlord to provide suite and listing directory signage at Landlord’s
expense.

44. DISCLOSURE BY BROKER.

The parties expressly acknowledge that Broker has made no independent
determination or investigation regarding the following: present or future use or
zoning of property; environmental matters affecting the property; the condition
of the property, including, but not limited to, structural, mechanical and soils
conditions, as well as issues surrounding hazardous wastes or substances as set
out above; violations of the Occupational Safety and Health Act or any other
federal, state, county or municipal laws, ordinances, or statues; measurements
of land and/or buildings. Landlord and/or Tenant agree to make their own
investigation and determination regarding such items.

The receipt and acceptance by Landlord of delinquent Rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular Rent payment involved.

No act or conduct of Landlord, including, without limitation, the acceptance of
keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term. Only a written notice from
Landlord to Tenant shall constitute acceptance of the surrender of the Premises
and accomplish a termination of the Lease.

Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease.

The parties hereto have executed this Lease as of the dates set forth below:

[exhibit10_6x16x1.jpg] [exhibit10_6x16x2.jpg]


CONSULT YOUR ADVISORS—This document has been prepared for approval by your
attorney. No representation or recommendation is made by CB Richard Ellis as to
the legal sufficiency or tax consequences of this document or the transaction to
which it relates. These are questions for your attorney.

In any real estate transaction, it is recommended that your consult with a
professional, such as a civil engineer, industrial hygienist or other person,
with experience in evaluating the condition of the property, including the
possible presence of asbestos, hazardous materials and underground storage
tanks.



[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


16

--------------------------------------------------------------------------------

EXHIBIT "A-I"

T.I. PROJECT - MATERIALS

Division 7 – Thermal & Moisture Protection

07200 

Thermal Insulation is provided in all exterior walls as per code requirements
and provided as part of the building shell 

  07210  Tenant demising walls shall be insulated w/ Sound batt insulation.   
Interior Partition walls shall have sound batt insulation at all offices and   
Conference/Meeting rooms, and all interior walls at toilet rooms    Division 8 –
Door & Windows      08100        Hollow Metal Frames: 3'-0"x 8'-0" aluminum
knock down frames   Manufacturer: Alumitone with T23A trim Pre-finished aluminum
with clear anodized finish Rated/labeled (where required by code). 08200 
Interior doors: 3' wide x 8' ht. typical    Material: Solid core, rotary birch
veneer    Grade: WIC Custom/Premium    Finish: to match Bldg Shell (Dark Cherry
/ Mahogany) Rated/labeled (where required by code). 08400  Suite Entry Door: 3'
wide x 8' ht. w/ one sidelight    Material: Solid core, rotary birch veneer   
Grade: WIC Custom/Premium      Finish: to match Bldg Shell (Dark Cherry /
Mahogany)    Rated/labeled (where required by code).  08500  Windows and
Sidelights: Single glazed, pre-finished aluminum "2x4" aluminum    storefront as
mfg'd by Kawneer or equal with clear anodized finish  08710  Suite
Doors/Interior Door Hardware:    Manufacturer: Best, Series 354 or equal   
Finish: Brushed chrome plated (325 FS26)          1.) Locksets at suite entrance
doors.          2.) Latchsets at interior suite doors.    Doorstop: Floor stops
where required  8800  Glazing – 22"wide x 72"tall tempered side-lights, beside
doors at interior office rooms    Division 9 – Finishes      09110  Interior
Stud Walls to be 3-5/8", 25 gauge metal studs spaced @ 24" oc., typical, and
extend    6" above finish ceiling, typical.  09200  Interior Partition walls:
(1) layer of 5/8" gypsum board each side. Taping to be three (3) coats    with
smooth finish.  09300  Ceramic Tile Flooring: (Not in allowance)  09500 
Acoustical Ceiling:  Ceiling Tile type: 'Cortega' Second Look II Medium Texture.
  Grid: 2'x4', 15/16" grid, exposed white.  09630  Sheet Vinyl Flooring:   
      1.) To be chosen from Landlord's building standard selection.          2.)
Manufacturer: Mannington Commercial 'Magna Multiflec'  09650  Resilient
Flooring:          1.) VCT: 12"x 12" x 1/8" thick. To be chosen from Landlord's
building standard selection.          2.) Manufacturer: Mannington Commercial
'Essentials'  09682  Carpet Base:          1.) 4" rubber base          2.)
Manufacturer: Roppe'          3.) Color selections from Landlord's standard
color chart.  09686  Carpet:          1.) Installation: Direct glue installation
in all areas.          2.) Allowances: 26 oz. Carpet to be chosen from
Landlord's building standard selection          3.) Manufacturer: (various) ($
psf allowance)  09900  Painting        1.) Low sheen, interior latex wall finish
(Egg Shell).       2.) Primer and 1 finish coat.        3.) One paint color
provided, accent colors are additional cost to Tenant  09960  Wall Coverings /
Wall paper - by Tenant (not in contract). 


[xx1x1.jpg]         [xx1x2.jpg] Initials Initials




--------------------------------------------------------------------------------


Division 10 – Specialties – by Landlord   10540       Public Space Building
Signage   Division 10 – Specialties – by Tenant (not in contract)   10100 Visual
Display Boards 10200 Louvers and Vents 10240 Grilles and Screens 10270 Access
Flooring 10500 Lockers 10520 Fire Protection Specialties & Tenant Security 10550
Postal Specialties 10650 Operable Partitions   Division 11 – Equipment – by
Tenant (not in contract)   11400 Appliances (Tenant provided/Contractor
installed at additional cost) 11450 Manufactured Casework   Division 12 –
Furnishings    12300 Cabinetry: 8 linear feet of cabinets for up to 2,500 SF of
Tenant Area. 12 linear feet of cabinets for Tenant spaces up to 5,000 SF, and 15
linear feet of cabinets for up to 8,000 SF of Tenant Area (larger spaces will
have a proportionate increase in linear feet of cabinets)        1.) Upper
cabinets include shelving and doors with a plastic laminate exterior finish and
white melamine interior finish. Plastic-laminate Color to be chosen by Tenant
from Landlord's building standard selection.        2.) Lower cabinets include
drawers, shelving and doors with a plastic-laminate exterior finish and white
melamine interior finish. Color to be chosen by Tenant from Landlord's building
standard selection.        3.) Manufacturer: Wilsonart or Formica brand,
standard laminate selections. Specialty laminates and additional laminate
selections are upgrade costs. 12492 Window Coverings:        1.) Exterior:
Solid-vane horizontal mini-blinds; manufacturer to be selected by Landlord.
Color: Standard building color throughout.        2.) Interior: same as above,
Provided by Tenant, per Landlord's approval. Color: Standard building color
throughout   Division 13 – Special Construction    13955 2A-10B: C Fire
Extinguishers in cabinet Surface mounted in tenant suites.   Division 15 –
Mechanical    15000 Plumbing        1.) Single compartment Stainless Steel Sink
in breakroom        2.) Cold water supply to sink        3.) In-line water
heater for hot water in breakroom, when applicable.        4.) Note: Additional
requirements for items: (ie: dishwashers, icemakers and water dispensers), are
not included as TI standard, and are additional cost to the tenant.   15500 HVAC
       1.) The HVAC shall be zoned to provide typical services for an office
building (i.e., one zone per 800 SF)        2.) Manufacturer: Metal-Air VAV
boxes, Carrier controls, actuators and DDC controls: all must match building
system. Thermostat: Carrier T-56 space temperature sensors with override  
     3.) HVAC will be provided throughout the leased space in accordance with
industry standard engineering practices.        4.) Auto thermostat with manual
override on an energy management system per Title 24 specifications will be
provided.        5.) Return air distribution will be via plenum        6.)
Diffusers will be Metal-Air, Supply air model #9000, Return air model #7500  
     7.) Individual mechanical unit(s) requested by tenant (ie: for server room)
are not in contract and will be provided/installed at additional cost to the
tenant   15550 Fire Protection: Semi-recessed sprinklers with chrome head and
chrome escutcheons.


[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------


Division 16 – Electrical   16180       Fire Alarm:        1. Fire alarm/strobe
device to be ceiling mounted        2. Color white        3. Manufacturer
Simplex, Model #'s 4903-9428 & (29) & (30) 16130       Light Switches:        1.
Manufacturer: Century Standard Switch – paired in double gang box to meet CAC
Title 24        2. Plastic switch and cover plate        3. Dual auto switch
with manual override on an energy management system per Title 24 specifications
16490 Electrical Wall Outlet:        1. Manufacturer Hubble 120 V, duplex  
     2. White plastic device and cover plate.        3. Cubicles: One J-box for
each 300 SF of modular furniture area. All modular cubicles and furniture will
be supplied by Tenant. Tenant shall be responsible for cost associated with
connection of pigtails to furniture.        4. Electrical Duplexes: Two (2) per
office or one (1) per 75 SF, two (2) in reception/lobby area, one (1)
convenience outlet for each 2500 SF        5. One (1) 20-amp dedicated outlet
for copier          6. One (1) dedicated four-plex for computer server location
       7. Two (2) duplex outlets for fax - locations to be determined by tenant
16500 Light Fixtures:        1. Manufacturer: Lithonia 2'x4', 3 lamp, T-8 warm
white fluorescent with electric ballast, model # 2PM3NGB33218LD120GEB.        2.
Lens: 18 cell parabolic, low iridescent anodized diffuse silver finish 16530
Exit Light – as required per building code.        Manufacturer: determined by
Electrical Consultant or Architect 16720 Telephone/Data Wall Outlet:        1.
Cabling and conduits (including main point of entry to suite) furnished and
Installed by Tenant's vender.        2. Plaster ring with pull string in wall to
ceiling space above.        3. Device and cover plate by Tenant's vender; color
to match electrical wall outlets.        4. Plenum rated cabling required.  
     5. All communication lines to be labeled with Tenant name and suite number;
Lines must be bundled and suspended from T-bar wires.


[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

EXHIBIT “B”

 

[exhibit10_6x20x1.jpg]

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

EXHIBIT C

WORK AGREEMENT

This Work Agreement (“Work Agreement”) is executed pursuant to that certain
Office Building Lease dated November 1, 2007 by and between KOBRA PROPERTIES, a
California general partnership, as Landlord, and UNIFY CORPORATION, a Delaware
corporation, as Tenant (“Lease”), and this Work Agreement is hereby incorporated
into the Lease and made a part thereof. All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Lease.

1. Landlord’s Work. Pursuant to the terms of the Lease and this Work Agreement,
Landlord shall construct Landlord’s Work consisting of the “Base Building” and
“Tenant Improvements” as defined below:

      1.1 Base Building. “Base Building” means the following improvements which
have been constructed by Landlord:

the complete Building shell, including without limitation the foundations,
exposed ceilings and exposed concrete floors, structural frame, roof system and
roofing, and the exterior cladding of the Building including windows and doors;
all men’s and women’s common restroom facilities in the Building; all common
hallways, corridors, lobbies, stairwells, fire exits and other common areas in
the Building; HVAC, electrical, telephone, fire protection, life safety and
other mechanical systems for the Building, with the HVAC appropriately located
on the Building roof, the fire sprinkler lines and head spouts installed on the
ceilings of the Premises, and all such other systems stubbed at the Premises:
on-site grading, paving, curbs, gutters, parking lot, and walkways on the
Project, and landscape plantings and irrigation systems on the Project.

      1.2 Tenant Improvements. “Tenant Improvements” means all portions of the
Premises to be constructed by Landlord in substantial accordance with the Final
Plans to be approved by Tenant pursuant to Section 4.2 below, including but not
limited to electrical, HVAC, telephone and plumbing distribution, lighting,
interior corridors, interior partitions, finished walls, floor coverings,
acoustical ceilings, interior painting, information signs, interior doors,
frames and hardware, standard Building signage in the Building lobby and
directory, but excluding Tenant’s Personal Property

2. Performance of and Payment for Work. Landlord’s Work shall be performed and
paid for as follows:

      2.1 Performance of Landlord’s Work. Landlord shall have the responsibility
of causing all of Landlord’s Work to be constructed and installed in a good and
workmanlike manner in substantial accordance with the Final Base Building Plans
and Final TI Plans, as set forth in Section 4. Landlord shall be responsible for
obtaining all required governmental permits and approvals required to commence
and complete Landlord’s Work, and shall cause the Contractors (as defined below)
to commence construction of Landlord’s Work as soon as reasonably possible after
issuance of all required permits for construction, and shall diligently continue
construction to completion, subject only to Unavoidable Delays (as hereafter
defined). “Unavoidable Delay” shall mean any delay by reason of acts of God,
accidents, breakage, repairs, strikes, lockouts, other labor disputes inability
to obtain labor or materials after diligent and timely efforts, enemy action,
civil commotion, protests, riots, demonstrations, delays caused by Tenant or its
agents contractors or employees or by any other reason without fault and beyond
the reasonable control of Landlord.

      2.2 Payment for Base Building Costs. Landlord shall be solely responsible
for all costs relating to the construction and completion of the improvements
comprising the Base Building, and no costs associated with the construction of
the Base Building shall be deducted or paid from the Allowance (as hereafter
defined).

      2.3 Tenant Improvement Allowance. Landlord shall provide a “turnkey”
Tenant Improvement based on Building Standard finishes per attached Exhibit
“A-1”, subject to a $50.00 per usable square foot Allowance (the “Allowance”)
and Tenant will not pay any excess costs unless there are upgrades beyond
Building Standard Finishes per attached Exhibit “A-1” or those shown on Exhibit
“A”. In the event that Landlord’s Total Costs (as defined at section 4.5 below)
to construct and install the Tenant Improvements exceeds the amount of the
Allowance, Tenant shall pay the amount of such excess in accordance with the
provisions of Section 4.6 below.

      2.4. Tenant’s Work. Any alteration or improvements not specifically
defined in this Work Agreement as being part of Landlord’s Work shall be the
sole responsibility of Tenant (“Tenant’s Work”) and the acquisition,
construction and installation of same shall be Tenant’s sole obligation and at
its sole cost and expense. Without limiting the generality of the foregoing,
Tenant’s Work shall include all of Tenant’s Personal Property and all other
alterations, fixtures or improvements of any kind or nature whatsoever that are
required or desired by Tenant in any connection with its occupancy of the
Premises and that are not expressly included in Landlord’s Work as described
above.

3. General Conditions. The construction of Landlord’s Work shall be subject to
the following terms and conditions:

      3.1 Landlord’s Work shall be performed in compliance with all applicable
federal, state and local laws, codes, regulations and building requirements
(collectively, “Laws”) bearing on construction of the Base Building and the
Tenant Improvements;

      3.2 Without limiting the generality of the foregoing, the construction of
the Base Building and the Tenant Improvements shall fully comply with all
applicable accessibility Laws, including, without limitation, the Americans With
Disabilities Act and Title 24 of the California Code of Regulations as in effect
at the time of construction;

      3.3 Landlord shall cause the Tenant Improvements to be constructed by
Stonegate Construction. Upon Tenant’s approval of the Final Plans of the Tenant
Improvements, pursuant to Section 4.2 below and the Construction Budget,
permitting shall be sought;

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

     3.4 Landlord and/or the Contractors shall be responsible for obtaining and
maintaining at all times appropriate insurance for all work to be performed by
Landlord and/or the Contractors under this Work Agreement.

4. Plans for Landlord’s Work.

     4.1 Final Base Building Plans. Within ten days of the execution of the
Lease, Landlord shall deliver to Tenant, for Tenant’s review, a complete set of
the final renderings, elevations and schematic drawings for the construction of
the Base Building (“Final Base Building Plans”), which drawings shall
incorporate all of the improvements set forth in Section 1.1 above. Landlord
shall not make any changes to the Final Base Building Plans that impact the
Premises without written notification to Tenant of such changes and shall have
constructed the Base Building in substantial accordance with the Final Base
Building Plans, Lease and amendments thereto.

     4.2 Plans for Tenant Improvements.

          (a) Space Plans. Within ten days after receipt of the Final Base
Building Plans from Landlord, Tenant shall engage a space planning with
Stonegate Design Group to design space plans (“Space Plans”) for the Tenant
Improvements. The costs of preparing the Space Plans, and other soft costs,
shall be initially paid by Landlord but charged against the Allowance.

          (b) Preliminary Plans. Upon mutual approval of the Space Plans by
Landlord and Tenant, Landlord shall cause its architect. Stonegate Design Group
(“Architect”), to prepare, at appropriate scale and with a general description
of the Tenant Improvements, a set of preliminary architectural plans, drawings
and specifications, and engineering, mechanical, structural and electrical
working drawings (“Preliminary Plans”) for the Tenant Improvements. The
Preliminary Plans shall be delivered to Tenant for Tenant’s approval, which
shall not be unreasonably withheld. Within ten days after Landlord delivers the
Preliminary Plans to Tenant, Tenant shall notify Landlord in writing with
particularity of any changes reasonably required to bring the Preliminary Plans
into substantial conformity with Tenant’s business and operational needs at the
Premises.

          (c) Final Plans. Within fifteen days after Tenant’s approval of the
Preliminary Plans for the Tenant Improvements. Landlord shall cause to be
prepared and delivered to Tenant for Tenant’s review final plans for the Tenant
Improvements (“Final TI Plans”), which shall be in substantial conformity with
the Preliminary Plans. The Final TI Plans shall be subject to Tenant’s approval,
which shall not be unreasonably withheld. Within ten days after Landlord
delivers the Final TI Plans to Tenant, Tenant shall notify Landlord in writing
with particularity of any changes reasonably required to bring the Final TI
Plans into substantial conformity with the approved Preliminary Plans, provided
that Tenant shall not object to any logical development or refinement of the
Preliminary Plans or any change necessitated by applicable laws, statutes,
ordinances or regulations. Upon approval of the Final TI Plans for the Tenant
Improvements by Tenant, a schedule of the approved Final TI Plans shall be
attached to this Lease as Exhibit D-1.

     4.3 Construction of Tenant Improvements. Landlord shall apply for
permitting within twenty (20) days of Tenant’s approval of the Final TI Plans
and Construction Budget, and shall thereafter upon receipt of applicable
permitting promptly commence and diligently monitor and pursue the progress of
such construction. Tenant and its respective contractors, architects or other
agents shall have the right to periodically inspect the construction of the
Tenant Improvements with 24 hour prior notice to Landlord to ensure that such
work is being completed in accordance with the approved Final Plans.

     4.4 Punch List Items; As-Built Plans. Landlord shall deliver possession of
the Premises upon completion of the Tenant Improvements. Prior to delivery of
possession Tenant shall deliver, and Landlord shall complete, any Punch List
Items. After delivery of possession, Landlord shall deliver to Tenant a copy of
the final “as-built” plans (of reproducible quality) for the Tenant Improvements
(“As-Build Plans”).

     4.5 Landlord’s Total Costs. Landlord shall employ an “open book” method of
accounting for the Total Costs associated with the construction of the Tenant
Improvements and shall provide Tenant with an informational monthly statement of
such costs. At all reasonable times during normal business hours during
construction of the Landlord’s Work, Tenant shall have access to inspect
Landlord’s books of account, financial records of the Landlord’s Work, and
source documents pertaining thereto. As soon as practicable after substantial
completion of the Tenant Improvements, Landlord shall prepare and submit to
Tenant a final summary of Total Costs incurred by Landlord for the Tenant
Improvements. Landlord may utilize the services of a construction auditor, if
necessary. As used herein, “Total Costs” means all hard and soft costs incurred
by Landlord in the course of constructing the Tenant Improvements including,
without limitation, all fees and costs of labor, materials, contractors,
subcontractors, architects, engineers, project managers, construction
supervision, inspectors, consultants, bond premiums, permits, taxes and other
project costs of any kind or nature whatsoever, but excluding Landlord’s general
office overhead and financing costs.

     4.6 Excess TI Costs Reimbursement. “Excess TI Costs” means the excess, if
any, of Total Costs over the turnkey Allowance, per Section 2.3 and 2.4 above.
Tenant shall pay Landlord for Excess TI Costs in cash prior to commencement of
construction.

     4.7 Early Entry. Tenant shall have the right to enter the Premises during
the 20 day period prior to the anticipated completion of the construction of the
Tenant Improvements in order to install its telecommunications and computer
cabling, telephone lines and equipment and fixtures, provided that during such
early entry Tenant shall not interfere with or impede Landlord’s construction of
the Tenant Improvements.

5. No Warranty. Tenant agrees that neither Landlord nor any agent of Landlord
has made any representation or warranty as to the suitability of the Premises
for the conduct of Tenant’s business, nor has Landlord agreed to undertake any
modification, alteration or improvement to the Premises except as provided in
this Lease. Tenant further agrees that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the physical
condition of the Building, the land upon which it is erected, the parking
facilities, or the Premises, or any other matter or thing, affecting or related
to the Premises, except as herein expressly set forth, and no rights, easements
or licenses are acquired by Tenant by implication or otherwise except as
expressly set forth in the provisions of this Lease. Tenant acknowledges and
agrees that neither Landlord nor any agent of Landlord has made any
representation or warranty whatsoever or at all concerning (i) the safety of the
Premises, the Building, the parking facilities or of any part thereof, whether
for the use of Tenant or any other person, including Tenant’s employees, agents,
invitees, or customers; or (ii) the existence or adequacy of any security
system(s) which may be installed or used by Landlord. All understandings and
agreements heretofore made between the parties hereto are contained in and
superseded by this Lease.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

EXHIBIT “D”
RULES AND REGULATIONS

1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall, which may in Landlord’s judgment appear
unsightly from outside the Premises or from outside the Building.

2. The Building directory located in the Building lobby as provided by Landlord
shall be available to Tenant solely to display names and locations in the
building. The display and the quantity of names to be listed shall be as
directed by landlord.

3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant for any purposes other than for ingress to and
egress from the Premises. The halls, passages, exits, entrances, elevators,
stairways, balconies and roof are not for the use of the general public and the
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord, reasonably
exercised, shall be prejudicial to the safety, character, reputation and
interests of the Building. Neither Tenant nor any employees or invitees of any
tenant shall go upon the roof of the Building.

4. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purposes other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein, and to the extent
caused by Tenant or its employees or invitees, the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
Tenant.

5. Tenant shall not cause any unnecessary janitorial labor or services by reason
of Tenant’s carelessness or indifference in the preservation of good order and
cleanliness.

6. No cooking (except for microwave) shall be done or permitted by Tenant on the
Premises, nor shall the Premises be used for lodging.

7. Tenant shall not bring upon, use or keep in the Premises or the Building any
kerosene, gasoline or flammable or combustible fluid or material, or use any
method of heating or air conditioning other than that supplied by Landlord.

8. Tenant and Tenant’s employees shall not be allowed to use space heaters in
the Premises.

9. Moving in/out of furniture, equipment or supplies must be accomplished after
5:00 P.M. on weekdays, and 9:00 a.m. to 5:00 p.m. on Saturday. The tenant must
make arrangements with the building’s Property Manager for use of the elevator
for each move. A firm arrival time will be established.

10. Landlord shall have sole power to direct electricians as to where and how
telephone and other wires are to be introduced. No boring or cutting for wires
is to be allowed without the consent of Landlord. The location of telephones,
call boxes and other office equipment affixed to the Premises shall be subject
to the approval of Landlord.

11. Upon the termination of the tenancy, Tenant shall deliver to the Landlord
all keys and passes for offices, rooms, parking lot and toilet rooms which shall
have been furnished by Tenant. In the event of the loss of any keys so
furnished, Tenant shall pay the Landlord therefor. Tenant shall not make or
cause to be made any such keys and shall order all such keys solely from
Landlord and shall pay Landlord for any additional such keys over and above the
two sets of keys furnished by Landlord.

12. Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.

13. No furniture, packages, supplies, equipment or merchandise will be received
in the Building, or carried up or down in the freight elevator, if any, except
between such hours and in such freight elevator, if any, as shall be designated
by the Landlord.

14. Tenant shall cause all doors to the Premises to be closed and securely
locked before leaving the Building at the end of the day.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

15. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building or any picture of the Building in connection with or in
promoting or advertising the business of Tenant except Tenant may use the
address of the Building as the address of its business.

16. Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Premises and the Building’s heating and air conditioning, and
shall refrain from attempting to adjust any controls. Tenant shall keep corridor
doors closed.

17. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to Premises closed and secured.

18. Canvassing, soliciting or peddling in the Building is prohibited and Tenant
shall cooperate to prevent same. Peddlers, solicitors and beggars shall be
reported to the office of the Building or as Landlord otherwise requests.

19. Tenant shall not advertise the business. profession or activities of Tenant
conducted in the Building in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.

20. Tenant shall allow no animals or pets to be brought or to remain in the
Building or any part thereof.

21. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Building.

     a. Landlord may at any time, or from time to time, or for regular schedule
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, require that persons entering or leaving the Building identify
themselves to watchmen or other employees designated by Landlord, by
registration, identification or otherwise.

     b. Landlord may at any time, or from time to time, or for regular scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, employ other security measures, such as, but not limited to, the
search of all persons, parcels, packages, etc., entering and leaving the
Building, searching of the Building, and the denial of access of any person to
the Building.

     c. Tenant hereby assents to the exercise of the above discretion by
Landlord and its agents, whether done acting under reasonable belief of cause or
for drills, regardless of whether or not such action shall in fact be warranted
and regardless of whether any such action is applied uniformly or is aimed at
specific persons whose conduct is deemed suspicious.

     d. The exercise of such security measures and the resulting interruption of
service and cessation or loss of Tenant’s business, if any, shall never be
deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, or any part thereof, or render Landlord liable to Tenant for damages
or relieve Tenant from Tenant’s obligations under this Lease.

     e. Tenant agrees that it and its employees will cooperate fully with
Building employees in the implementation of any and all security procedures.

     f. Such security measures shall be the sole responsibility of Landlord and
Tenant shall have no liability for action taken by Landlord in connection
therewith.

22. Tenant shall not make or permit any loud or improper noises in the Leased
Premises or the Building or otherwise interfere in any way with other Tenants in
the Building.

23. Tenant, or the employees, agents, servants, visitors or licensees of Tenant,
shall not, at any time or place, leave or discard rubbish, paper, articles or
objects of any kind whatsoever outside the doors of the Leased Premises or in
the corridors or passageways of the Building.

24. Landlord shall have the right to determine and prescribe the weight and
proper position of any unusually heavy equipment, including computers, safes,
large files, etc., that are to be placed in the Building, and only those which
in the exclusive judgment of the Landlord (a) will not do damage to the floors,
structure and/or elevators (b) or whose operations will not be detrimental to
the Building or use thereof by other tenants, may be moved into the Building.
Any damage caused by installing, moving or removing such aforementioned articles
in the Building shall be paid for by Tenant.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

25. Tenant agrees to reimburse Landlord for the cost of cleaning the Building
standard window covering at least once during every two year period of the Term.

26. The requirements of Tenant will be attended to only upon application at the
office of Landlord or its designated agent. Employees of Landlord and service
contractors shall not perform any work for tenants outside of their regular
duties, unless under special instructions from the office of the Building.

27. Tenant shall have a license during the term of the Lease to use, for its
employees, invitees and licensees, parking spaces and facilities provided for
the Building by Landlord subject to the parking regulations set forth below and
such other limitations and restrictions as Landlord, in its sole discretion, may
determine from time to time, including without limitation, controls on the
manner in which vehicles are parked, allocation of individual spaces in
designated areas for specific license plate numbers or named persons or
companies, allocation of visitor only parking, allocation of compact car spaces
and the use of parking decals. Tenant and its employees, invitees and licensees
shall observe the following parking regulations:

     g. Restriction or Removal. Landlord may restrict access to the parking
areas of the Building or have removed from the parking areas, at the vehicle
owner’s expense, any vehicle which, in the sole opinion of Landlord: (i)
presents a hazard to the health and welfare of the Tenants of the Building or
the general public; (ii) is not in operable condition; (iii) contains explosive
cargo (other than gasoline or fuel in the original equipment vehicle tanks);
(iv) is leaking fluids of any kind, including water; (v) is without proper
licenses attached; (vi) contains illegal goods or contraband; (vii) or is
otherwise not acceptable in the parking lot of a high quality suburban office
building. Vehicles shall be parked only in such areas or spaces as are
authorized by Landlord and Landlord may remove any vehicle located and/or parked
in areas not designated for parking or parked in an improper area. Tenant shall
require its employees, invitees and licensees to comply with parking area
designations for the handicapped.

     h. Speed and Traffic Controls. Tenant and its employees, invitees and
licensees shall observe all speed and traffic controls established by Landlord
from time to time.

     i. Violations of Regulations. Any vehicle violating any parking regulations
may be impounded and/or removed from the parking facilities at the option of the
Landlord and at the expense of the vehicle owner.

     j. Parking Decal or Permit. Should parking decals or permits be used, no
vehicle shall be permitted to park in any portion of the parking areas unless a
currently validated parking decal is affixed to the vehicle in the manner
prescribed by the Landlord or unless the vehicle driver is in possession of a
temporary parking permit. Parking decals shall be issued only to Tenants and
employees of Tenants and shall be valid only while Tenant is not in default
under the Lease. Decals shall be validated only by Landlord or its agent.

     k. Employee List. On a request by Landlord, Tenant shall furnish Landlord
with information related to parking control, including without limitation, the
names of its employees, licensees or invitees who are authorized by Tenant to
have parking privileges, license numbers and vehicle descriptions of such
persons, and such other information as Landlord may request.

     l. Loss of Parking Privileges. Landlord may, at its option, terminate or
restrict parking privileges for Tenant and its employees, licensees or invitees
based upon a breach by such persons of the rules and regulations applicable to
parking, and such termination or restriction shall not constitute an actual or
constructive eviction nor entitle Tenant to any abatement or diminution in Basic
Rent or Additional Charges.

28. Tenant shall not be permitted to use plastic mats under the desk chairs
unless approved by Landlord. If the Tenant uses plastic mats, then any damage
caused by the mats or by trapped moisture shall be the sole responsibility of
the Tenant to repair or clean up and return the area to its original condition
less normal wear and tear.

[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

29. Landlord reserves the right to modify, amend or rescind any of these Rules
and Regulations of the Building, and lo make such other and further rules and
regulations as in its judgment shall from time to time be needed for the safety,
protection, care and cleanliness of the Building, the Premises, the preservation
of good order therein and the protection and comfort of the tenants in the
Building and their agents, employees and invitees, which rules and regulations
when modified, amended or made and written notice thereof is given to Tenant,
shall be binding upon Tenant in like manner as if originally herein prescribed.

Dated this 18th day of November, 2007

LANDLORD: Kobra Properties, a general partnership under the laws of California  
[exhibit10_6x27x1.jpg]   TENANT: Unify Corporation a Delaware Corporation  
[exhibit10_6x27x2.jpg]


[xx1x1.jpg]         [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

EXHIBIT “H”

DECLARATION OF LEASE COMMENCEMENT

     This is to confirm that the Commencement Date, as defined in Section ___ of
that certain ____________________ Lease, dated ___________ , 20__, between KOBRA
PROPERTIES, a California general partnership (“Landlord”), and UNIFY
CORPORATION, a __________________ (“Tenant”), for the Premises located at 1420
Rocky Ridge Drive, Suite, Roseville, CA 95661, within the project commonly known
as Kobra Corporate Center, and consisting of approximately __________________
square feet, is __________________, 20__, and the Expiration Date is
__________________, 20__.

     Tenant acknowledges and agrees that the Premises have been constructed in
accordance with the approved plans and specifications, and there are no
deficiencies in construction as of the Commencement Date.

LANDLORD:        TENANT:   KOBRA PROPERTIES, a California general partnership
UNIFY CORPORATION
a Delaware corporation   By:   By:   Abe Alizadeh, General Partner   Name:    
Date:   Title:     Date:  


          [xx1x2.jpg] Initials Initials


--------------------------------------------------------------------------------

FIRST AMENDMENT TO
OFFICE BUILDING LEASE

     This First Amendment to Office Building Lease (“First Amendment”) dated for
reference purposes as November 21, 2007, is entered into by and between Kobra
Properties, a California general partnership (“Landlord”) and Unify Corporation,
a Delaware corporation (“Tenant”). In the event of any inconsistencies between
the Lease (as defined below) and this First Amendment, this First Amendment
shall govern and control.

RECITALS

     A. Landlord and Tenant have entered into that certain Office Building Lease
(“Lease”) dated November 1, 2007 for the property located at 1420 Rocky Ridge
Drive, Suite TBD, Roseville, CA 95661 (“Premises”).

     B. Landlord and Tenant now desire to amend the Lease in accordance with the
terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the foregoing Recitals, and the mutual
covenants contained herein, the parties hereto agree as follows:

OPERATIVE PROVISIONS

     1. Definitions. Unless otherwise defined herein, all capitalized terms used
in this First Amendment shall have the same meaning as defined in the Lease.

     2. Effective Date. This First Amendment shall be effective as of the date
upon which the last party hereto executes this First Amendment.

     3. Section 2.a; Base Rent. Section 2.a of the Lease is deleted in its
entirety and replaced with the following language:

a. Base Rent (initial): $508,608.00 per year.

     4. Section 2.j; Monthly Installments of Base Rent (Initial). Section 2.j of
the Lease is deleted in its entirety and replaced with the following language:

“j. Monthly Installments of Base Rent (initial): $42,384.00 per month, subject
to annual increases as set forth above.”

     5. Section 2.l; Premises. Section 2.1 of the Lease is deleted in its
entirety and replaced with the following language:

“l. Premises: That portion of the Building containing approximately seventeen
thousand six hundred sixty (17,660) rentable square feet based upon a load
factor of fourteen and one-half percent (14.5%) shown on Exhibit “A”, attached
hereto and incorporated herein, located on the third floor of the Building, with
a suite number to be assigned by the City of Roseville.”

-1-

--------------------------------------------------------------------------------

     6. Section 2.s; Tenant’s Proportionate Share. Section 2.s of the Lease is
deleted in its entirety and replaced with the following language:

“s. Tenant’s Proportionate Share: 18.59%. Such share is a fraction, the
numerator of which is the Rentable Area of the Premises, and the denominator of
which is the Rentable Area of the Project, as determined by Landlord from time
to time. The Project consists of one (2) buildings containing a total Rentable
Area of approximately 95,000 square feet.”

     7. Section 39. Tenant Improvements. The first sentence of Section 39 is
deleted in its entirety and replaced with the following language:

“Exhibit “A”, Space Plan, has been approved by all parties. Tenant will pay a
total of $9,150.00 for the following items:

               1. Cabinets under coffee counter in lobby - $2,000.00.

               2. Water stub in lobby - $450.00.

               3. Lower cabinets in conference room - $3,200.00.

               4. Upgraded carpet in lobby - $3,500.00. ”

     8. Exhibit “A”. The original Exhibit “A” shall be replaced by the attached
Exhibit “A”.

     9. Ratification. Except as modified by this First Amendment, the Lease is
ratified, affirmed, remains in full force and effect, and is incorporated herein
by this reference.

     10. Authority. The undersigned hereby represent and warrant, each to the
other, that (i) they have the legal right, power and authority to enter into
this First Amendment on behalf of the party for whom they are a signatory, and
(ii) the execution, delivery and performance of this First Amendment has been
duly authorized, and (iii) no other action is requisite to the valid and binding
execution, delivery and performance of the Lease as modified by this First
Amendment.

     11. Counterparts. This First Amendment may be executed in multiple
counterparts, each of which counterpart shall be deemed an original, but all of
which, together, shall constitute one and the same instrument.

-2-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
dates written below.

LANDLORD:

KOBRA PROPERTIES, a California general partnership

TENANT:

UNIFY CORPORATION, a Delaware corporation

[exhibit10_6x31x1.jpg] [exhibit10_6x31x2.jpg]

-3-

--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN

[exhibit10_6x32x1.jpg]

--------------------------------------------------------------------------------